Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 1 of 59 PageID #: 7006



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------- X
                                                                :
  UNITED STATES OF AMERICA,
                                                               :

          - against -                                          :     No. 18-cr-681 (S-1) (WFK)

  JEAN BOUSTANI, et al.,                                       :     ECF Case
                                     Defendants.
                                                                     Dated: September 25, 2019
                                                               :

                                                               :

  ------------------------------------------------------------- X




                                    DEFENDANT JEAN BOUSTANI’S
                                   PROPOSED JURY INSTRUCTIONS




                                                       WILLKIE FARR & GALLAGHER LLP
                                                       Michael S. Schachter
                                                       Randall W. Jackson
                                                       Casey E. Donnelly
                                                       Philip F. DiSanto
                                                       787 Seventh Avenue
                                                       New York, New York 10019-6099
                                                       Phone: (212) 728-8000
                                                       Email: mschachter@willkie.com

                                                       Attorneys for Defendant Jean Boustani
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 2 of 59 PageID #: 7007



                                TABLE OF CONTENTS
  TABLE OF CONTENTS ............................................................................................................. 2

  I.      GENERAL INSTRUCTIONS ............................................................................................. 4

  II. THE CHARGES ................................................................................................................... 5

       INSTRUCTION NO. 1 ............................................................................................................. 5

          Summary of the Charges ...................................................................................................... 5

       INSTRUCTION NO. 2 ............................................................................................................. 8

          Count One: Conspiracy to Commit Wire Fraud .............................................................. 8

             A. First Element of Conspiracy to Commit Wire Fraud: Existence of the
             Conspiracy. ......................................................................................................................... 9

                  1.      Wire Fraud: Element One. .................................................................................... 12

                  2.      Wire Fraud: Element Two. ................................................................................... 16

                  3.      Wire Fraud: Element Three. ................................................................................. 16

             B.        Second Element of Conspiracy to Commit Wire Fraud: Mens Rea ........................ 18

             C. Third Element of Conspiracy to Commit Wire Fraud: Conspiracy Was
             Reached on U.S. Soil. ....................................................................................................... 24

             D.        Venue for Conspiracy to Commit Wire Fraud. ......................................................... 25

       INSTRUCTION NO. 3 ........................................................................................................... 27

          Count Two: Conspiracy to Commit Securities Fraud .................................................... 27

             A. First Element of Conspiracy to Commit Securities Fraud: Existence of
             the Conspiracy. ................................................................................................................. 27

                  1.      Securities Fraud: Element One ............................................................................. 29

                       Requirement No. 1: A misrepresentation was made. ................................................ 29

                       Requirement No. 2: The Government must prove that the
                       misrepresentation was material. ................................................................................ 30

                       Requirement No. 3: The Government must prove that the material
                       misrepresentation was made “in connection with” a purchase of the LPNs
                       and an exchange of those LPNs in the 2016 Eurobond Exchange. .......................... 32


                                                                        -2-
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 3 of 59 PageID #: 7008



                    Requirement No. 4: The Government Must Prove A Sufficient Nexus
                    Between the Defendant’s Conduct and the United States. ....................................... 34

               2.     Securities Fraud: Element Two. ............................................................................ 38

               3.     Securities Fraud: Element Three. .......................................................................... 38

          B.        Second Element of Conspiracy to Commit Securities Fraud: Mens Rea................. 40

          C. Third Element of Conspiracy to Commit Securities Fraud: Commission
          of an Overt Act in Furtherance of the Conspiracy’s Objectives. ...................................... 43

          D.        Venue for Conspiracy to Commit Securities Fraud. ................................................. 44

    INSTRUCTION NO. 4 ........................................................................................................... 46

       Multiple Conspiracies ......................................................................................................... 46

    INSTRUCTION NO. 5 ........................................................................................................... 48

       Count Four: Conspiracy to Commit Money Laundering .............................................. 48

          A. First Element of Conspiracy to Commit Money Laundering: Existence
          of the Conspiracy. ............................................................................................................. 48

               1. Method One: Transfer of Money to Promote Wire Fraud Scheme,
               Securities Fraud Scheme, or Violation of Mozambican Bribery Law. ......................... 49

               2. Method Two: Transfer of Money to Conceal Proceeds of Wire Fraud
               or Securities Fraud. ....................................................................................................... 51

          B. Second Element of Conspiracy to Commit Money Laundering: Mens
          Rea 54

          C. Third Element of Conspiracy to Commit Money Laundering: Conduct in
          the United States. .............................................................................................................. 56

          D.        Venue for Conspiracy to Commit Money Laundering. ............................................ 57




                                                                    -3-
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 4 of 59 PageID #: 7009



     I.      GENERAL INSTRUCTIONS

                Mr. Boustani respectfully requests this Court’s standard instructions on Duty of

  the Court; Duty of the Jury; Duty of Impartiality; Presumption of Innocence and Burden of

  Proof; Reasonable Doubt; Direct and Circumstantial Evidence; Witness Credibility; Defendants’

  Right Not to Testify; Selection of Foreperson, Right to See Exhibits and Hear Testimony and

  Communications with the Court; and Verdict, Need for Unanimity, and Duty to Consult.




                                                -4-
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 5 of 59 PageID #: 7010



      II.     THE CHARGES

                                         INSTRUCTION NO. 1

                                       Summary of the Charges1

                  Ladies and gentlemen of the jury, you are about to enter your final duty, which is

  to decide the factual issues in this case. Before you do that, I will instruct you on the law. You

  must pay close attention to me now. I will go as deliberately and methodically as I can and be as

  clear as I possibly can be. I told you at the very start of this trial that your principal function

  during the taking of testimony would be to listen carefully and to observe each witness who

  testified. It has been obvious to me, to the parties, and to counsel that you have faithfully

  discharged this duty. Your interest never lagged, and it is evident you followed the testimony

  with close attention. I thank you for that. I now ask you to give me that same careful attention

  you gave throughout the trial as I now instruct you on the law you are to apply in this case.

                  My instructions will be in four parts. First, I will briefly summarize for you the

  charges against Mr. Boustani. Second, I will instruct you regarding the general rules that define

  and govern the duties of a jury in a criminal case and the way in which you are to review the

  evidence. Third, I will instruct you as to the legal elements of the claims in this case, that is,

  what the Government must prove beyond a reasonable doubt. And fourth, and finally, I will give

  you some general rules regarding your deliberations.

                  I will begin with a brief summary of the charges against Mr. Boustani. These

  charges were originally set forth in what is called an indictment, which is merely an accusation.


  1
          Adapted from the Court’s Final Jury Instructions in United States v. Pagett, No. 17-CR-
  306 (WFK) (E.D.N.Y. Oct. 23, 2018) (Trial Tr. at 916:25-918:3, 930:12-19); Final Jury
  Instructions of Hon. Pamela K. Chen in United States v. Napout, No. 15-CR-252 (PKC)
  (E.D.N.Y. Dec. 26, 2017) (Dkt. 872 at 1-2) (hereinafter “Napout Jury Charge”); Sup. Ind. at ¶¶
  96, 98, 104.


                                                    -5-
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 6 of 59 PageID #: 7011



  I will refer to the indictment, but you will not be furnished with a copy of the indictment itself,

  because an indictment is merely a statement of the charge and is not itself evidence. It is not

  proof of a defendant’s guilt. No weight or significance whatsoever is to be given to the fact that

  an indictment has been brought against Mr. Boustani.

                 The indictment in this case contains a total of four counts, and each count charges

  a different crime. Mr. Boustani is charged with three of the four counts. I will, for convenience,

  refer to each charge or count by its number as it appears in the indictment. In reaching your

  verdict, you must, as a matter of law, consider each Count of the indictment separately. I will

  describe the elements that the Government must prove with respect to each of the Counts in

  much more detail in a few moments and will also provide you with further instructions regarding

  your deliberations.

                 Count One alleges that from approximately January 2011 through December

  2018, Mr. Boustani conspired—that is, agreed—to engage in a wire fraud scheme intended to

  defraud one or more of the entities that (a) purchased portions of Proindicus’s debt; (b)

  purchased portions of MAM’s debt; (c) purchased one of the loan participation notes that were

  created out of the debt held by EMATUM; and (d) participated in the April 6, 2016 Exchange of

  the LPNs for Eurobonds.

                 Count Two alleges that from approximately January 2013 through December

  2018, Mr. Boustani is alleged to have conspired—that is, agreed—to engage in a securities fraud

  in connection with the purchase of the LPNs and the votes in connection with the 2016 Eurobond

  Exchange of the LPNs in the against one or more of the entities that purchased the LPNs or that

  participated in the April 6, 2016 Exchange of the LPNs for Eurobonds.




                                                   -6-
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 7 of 59 PageID #: 7012



                 Count Three of the Indictment does not involve Mr. Boustani and therefore I will

  not instruct you on Count Three.

                 Count Four alleges that from January 2013 through December 2018, Mr. Boustani

  is alleged to have conspired—that is, agreed—to engage in a money laundering conspiracy. Mr.

  Boustani has pleaded not guilty to these charges.

                 Now, you have heard a lot about the various debt instruments that are at issue in

  this case. Some of them are complicated to describe and thus, in order to make my instructions

  to you a bit easier to follow, I am going to use shorthand:

                 When I use the word “LPN,” I am referring to the loan participation notes that

  were created with respect to the debt held by EMATUM, the Mozambican Company.

                 When I use the phrase “2016 Eurobond Exchange,” or the “2016 Exchange,” I am

  referring to the April 6, 2016 Exchange in which LPNs were turned in and exchanged for

  Eurobonds issued by the Republic of Mozambique.

                 When I use the term “Mozambican Debt Instruments,” I am referring to each of

  the different debt instruments that have been described during the course of this trial, meaning,

  (1) the syndicated portions of Proindicus’s debt that was sold to investment entities; (2) the

  portions of MAM’s debt that was, or could have been, sold to investment entities; (3) the LPNs;

  and (4) the votes that were submitted in connection with the 2016 Eurobond Exchange.

                 When I use the term “Investment Funds,” I am referring generally to the entities

  that purchased the Mozambican Debt Instruments.

                 These terms are meant only to simplify my instructions to you. They have no

  other significance.




                                                  -7-
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 8 of 59 PageID #: 7013



                                       INSTRUCTION NO. 2

                          Count One: Conspiracy to Commit Wire Fraud

                 As I have described for you, Count One alleges that from approximately January

  2011 through December 2018, Mr. Boustani conspired to engage in a wire fraud scheme

  intended to defraud one or more of the Investment Funds that purchased the Mozambican Debt

  Instruments. A conspiracy is an agreement or understanding between two or more people to join

  together to commit a specific crime – here, wire fraud.2 In order to prove that Mr. Boustani

  conspired to commit the offense of wire fraud, you must find the Government has proven beyond

  a reasonable doubt that Mr. Boustani agreed with at least one other person to engage in each of

  the elements of wire fraud.3

                 In order to prove the charged wire fraud conspiracy, the Government must prove

  beyond a reasonable doubt that each alleged member of the conspiracy had a single, shared

  objective to engage in a scheme to defraud the Investment Funds that purchased the Mozambican

  Debt Instruments through the use of U.S. interstate wires or international wires into the U.S. It is

  not enough for the Government to simply demonstrate similar or parallel objectives between

  similarly situated people.4 If you find that an alleged participant in a conspiracy had an objective

  that was at cross-purposes with the objectives of a different alleged participant, you may not find

  that a conspiracy existed between them.5


  2
         Adapted from L. Sand, Inst. 19-2 at 19-3.
  3
         Adapted from L. Sand, Inst. 19-2.
  4
          United States v. Figueroa, No. 08 CR 749 (ARR), 2010 WL 11463852, at *10 (E.D.N.Y.
  Mar. 2, 2010) (“What is required is a shared, single objective, not just similar or parallel
  objectives between similarly situated people.”)
  5
          United States v. Maldonado-Rivera, 922 F.2d 934, 963 (2d Cir. 1990) (“[T]he goals of all
  the participants need not be congruent . . . so long as their goals are not at cross-purposes.”).

                                                  -8-
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 9 of 59 PageID #: 7014



                   In order to find Mr. Boustani guilty of conspiracy to commit wire fraud, the

  Government must prove each of the following three elements beyond a reasonable doubt:

                   First, that the specific wire fraud conspiracy charged in the Indictment existed,

  meaning that the Government must prove beyond a reasonable doubt that two or more persons

  entered into an agreement to defraud the Investment Funds that purchased the Mozambican Debt

  Instruments and that wires in the United States would be utilized as a core component of the

  scheme, meaning that the use of these wires was essential, rather than merely incidental, to the

  scheme to defraud the Investment Funds;6

                   Second, that Mr. Boustani knowingly and willfully joined and participated in the

  conspiracy against the Investment Funds, with the specific intent to defraud the Investment

  Funds;7 and

                   Third, that Mr. Boustani joined and participated in the conspiracy while in the

  United States.

                   I will now discuss each of these elements in more detail.


      A. First Element of Conspiracy to Commit Wire Fraud: Existence of the Conspiracy.

                   The first element of Count One that the Government must prove is that the

  specific wire fraud conspiracy against the Investment Funds actually existed. Thus, the

  Government must prove beyond a reasonable doubt that at least two people—I will refer to them

  as conspirators—had a meeting of the minds and that they agreed to work together to use the

  interstate or international wires into the United States in order to execute a scheme to defraud the

  6
         Adapted from L. Sand, Inst. 19-3 at 19-6, 19-11; Jury Charge of the Hon. Brian Cogan in
  United States v. Petrossi, No. 16-CR-234 (E.D.N.Y. May 2, 2017) (Dkt. 290) (Trial Tr. at
  1119:18-1120:4) (hereinafter “Ex. 1, Petrossi Jury Charge Excerpt”).
  7
         L. Sand, Inst. 19-3 at 19-6.


                                                   -9-
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 10 of 59 PageID #: 7015



  Investment Funds that purchased the Mozambican Debt Instruments. If however, you find that

  the conspirators were acting together for some other purpose, even for a separate criminal

  purpose, the Government would not have satisfied the first element and you would need to find

  Mr. Boustani not guilty of Count One.8 Instead, in order to prove the first element of conspiracy

  with respect to Count One, the Government must prove beyond a reasonable doubt the existence

  of a single agreement to engage in wire fraud against the Investment Funds who purchased the

  Proindicus debt, the MAM debt, the LPNs, and who also participated in the April 6, 2016

  Exchange of the LPNs for Eurobonds. If, for example, you agree that there existed an agreement

  to defraud the Investment Funds that purchased the Proindicus debt instruments, but not the

  Investment Funds that purchased the other Mozambican Debt Instruments, you must find Mr.

  Boustani not guilty. Similarly, if some of you, but not all of you, agree that there existed an

  agreement to defraud the Investment Funds that purchased the LPNs, and others, but not all, of

  you agree that there existed an agreement an agreement to defraud the Investment Funds that

  purchased the Proindicus debt, you must find Mr. Boustani not guilty. In order to find that the

  Government has satisfied this element, you must unanimously agree that there existed a

  conspiracy to defraud Investment Funds in connection with all four of the Mozambican Debt

  Instruments.

                 To establish a conspiracy, the Government is not required to prove that the

  conspirators sat around a table and entered into a solemn contract, orally or in writing, stating

  that they have formed a conspiracy to violate the law, setting forth details of the plans, the means

  by which the crime is to be carried out, or the part to be played by each conspirator.9 It is


  8
         Adapted from Ex. 1, Petrossi Jury Charge Excerpt at 1121:3-8.
  9
         Adapted from Napout Jury Charge at 20.


                                                  - 10 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 11 of 59 PageID #: 7016



  sufficient for the Government to prove, beyond a reasonable doubt, that the conspirators came to

  a mutual understanding, even if tacitly, to use the wires in the United States in order to execute a

  joint plan or common scheme to defraud the Investment Funds that purchased the Mozambican

  Debt Instruments.10

                 Let me caution you: there are no one-man conspiracies.11 The crime of

  conspiracy has not been committed unless one conspires with at least one true co-conspirator.12

  In addition, when one of two persons merely pretends to agree, the other party, whatever he may

  believe, is not in fact conspiring with anyone.13

                 In order to prove that Mr. Boustani joined a wire fraud conspiracy, the

  Government must first prove that the conspiracy existed, meaning that at least two people agreed

  to engage in each of the elements of wire fraud.14

                 Wire fraud has three elements:

                 First, a scheme to defraud a victim out of money or property, executed by means

  of false or fraudulent pretenses, representations, or promises;

                 Second, knowing and willful participation in the scheme to defraud, with

  knowledge of the scheme’s fraudulent nature and with the specific intent to defraud;


  10
         Id.
  11
          Rogers v. United States, 340 U.S. 367, 375 (1951) (“[A]t least two persons are required to
  constitute a conspiracy.”).
  12
         United States v. Dumeisi, 424 F.3d 566, 580 (7th Cir. 2005) (“The elements of the crime
  [of conspiracy] are not satisfied unless one conspires with at least one true co-conspirator.”)
  (quoting United States v. Mahkimetas, 991 F.2d 379, 383 (7th Cir. 1993)) (quotation marks
  omitted)).
  13
         United States v. Valle, 807 F.3d 508, 523 (2d Cir. 2015).
  14
         Adapted from L. Sand, Inst. 19-2.


                                                  - 11 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 12 of 59 PageID #: 7017



                 Third, interstate or international wire communications involving the United States

  that constituted a “core component” of the scheme to defraud.

                 I will describe these elements for you now.

                 1. Wire Fraud: Element One.

                 The first element of wire fraud that the Government must prove is a scheme to

  defraud the Investment Funds that purchased portions of Proindicus’s debt; and MAM’s debt,

  and one of the LPNs, and participated in the 2016 Eurobond Exchange, out of money or property

  by means of false or fraudulent pretenses, representations, or promises.15

                 This element breaks down into multiple requirements that the Government must

  prove that at least two conspirators, including Mr. Boustani, if you find that he was a conspirator,

  agreed to:

                 First, develop a plan aimed at defrauding the Investment Funds in order to obtain

  their money or property; 16

                 Second, execute that plan by means of material misrepresentations;

                 a. Requirement No. 1: A Scheme Against the Investment Funds to Obtain Their
                    Money or Property



  15
          United States v. Males, 459 F.3d 154, 157 (2d Cir. 2006) (“It is well established that the
  language in § 1343, ‘scheme or artifice to defraud, or for obtaining money or property by means
  of false or fraudulent pretenses, representations, or promises,’ is not to be read in the disjunctive.
  …[T]he Supreme Court[] [has] command[ed] that the statute be read conjunctively to require
  that the defendant not only devise a scheme or artifice, but also use that scheme or artifice to
  obtain money or property.”); see also the Hon. Loretta A. Preska’s Final Jury Charge in United
  States v. Davis, No. 13-CR-923 (LAP) (S.D.N.Y. Sept. 1, 2016) (Dkt. 88) (Trial Tr. at 1132:1-5,
  1135:10-14) (hereinafter “Davis Jury Charge”).
  16
          18 U.S.C. § 1343 (the wire fraud statute prohibits schemes to “obtai[n] money or
  property . . . by means of false or fraudulent pretenses, representations, or promises.”); United
  States v. Starr, 816 F.2d 94, 100 (2d Cir. 1987) (“the statute outlaws any scheme to obtain
  money by false or fraudulent pretenses”).


                                                  - 12 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 13 of 59 PageID #: 7018



                 The Government must prove that the conspirators agreed to engage in a scheme to

  defraud the Investment Funds out of their money or property. The Government cannot prove the

  existence of a conspiracy to commit wire fraud unless it can demonstrate that the conspirators

  themselves sought to acquire money or property from the Investment Funds; it is not enough for

  you to find that some other person or company who was not a part of the conspiracy could have

  acquired money or property from the Investment Funds.17 If you find that the Government failed

  to prove that the conspirators schemed against the Investment Funds in order to obtain their

  money or property, then the Government has failed to prove the existence of the charged wire

  fraud conspiracy and you must find Mr. Boustani not guilty.

                 If you find that the Government proved beyond a reasonable doubt that such a

  plan was devised, then you must consider the second element, the use of misrepresentations.

                 b.   Requirement No. 2: The Government Must Prove that the Scheme to
                      Defraud Was Executed by Means of Material Misrepresentations

                 The second requirement that the Government must prove that the scheme to

  defraud would be executed through misrepresentations. A representation is false if it is untrue

  when made and was then known to be untrue by the person making it or causing it to be made.18

  A representation is fraudulent if it was falsely made with the intent to deceive.19 However, a




  17
          Honeycutt v. United States, 137 S. Ct. 1626, 1632 (2017) (because “[n]either the
  dictionary definition nor the common usage of the word ‘obtain’ supports the conclusion than an
  individual ‘obtains’ property that was acquired by someone else,” a defendant is not liable under
  the criminal forfeiture statute “for property that his co-conspirator derived from the crime but
  that the defendant himself did not acquire.”).
  18
         L. Sand, Inst. 44-4 at 44-8; Davis Jury Charge at 1132:18-21.
  19
         L. Sand, Inst. 44-4 at 44-8; Davis Jury Charge at 1132:18-21.

                                                 - 13 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 14 of 59 PageID #: 7019



  representation, even though knowingly false, is not fraudulent unless it was made with the intent

  to be communicated to the persons who would act upon that representation to their detriment.20

                 A misrepresentation includes a statement that is partial or ambiguous, such that it

  required further disclosure in order to avoid being misleading.21 This type of misrepresentation

  is sometimes called a “half-truth.” I caution you: just because a listener inferred more from a

  representation than what the representation actually said does not mean that the representation

  was a half-truth.22 Instead, you must consider whether the language of the statement was

  actually partial or ambiguous.

                 Moreover, I instruct you that revealing one fact about a subject does not trigger a

  duty to reveal all facts on the subject.23 There was no obligation on Mr. Boustani or any of his


  20
          United States ex rel. O’Donnell v. Countrywide Home Loans, Inc, 822 F.3d 650, 658-659
  (2d Cir. 2016) (“a representation even though knowingly false does not constitute ground for an
  action of deceit unless made with the intent to be communicated to the persons or class of
  persons who act upon it to their prejudice.”).
  21
          Universal Health Services, Inc. v. United States, 136 S. Ct. 1989, 2000 (“They fall
  squarely within the rule that half-truths—representations that state the truth only so far as it goes,
  while omitting critical qualifying information—can be actionable misrepresentations”); United
  States v. Autuori, 212 F.3d 105, 118 (2d Cir. 2000) (a “half-truth[]” for purposes of the wire
  fraud statute is a “partial or ambiguous statement[] that require[s] further disclosure in order to
  avoid being misleading.”); United States ex rel. O’Donnell v. Countrywide Home Loans, Inc.,
  822 F.3d 650, n.18 (2d Cir. 2016) (where there is no duty to disclose, the “Government had to
  prove some affirmative statement—either wholly false or partially true but misleading—as to
  which the requisite scienter was present.”); In Re Amtrust, Case No. 17-cv-1545 (LAK), at *34-
  35 (S.D.N.Y. 2018) (where statements are “accurate,” they are not “misleading” unless the words
  used “connote” something different than they actually mean.); see also United States v.
  Kasprowicz, 447 Fed. Appx. 817, 819 (9th Cir. 2011) (“The portion of the jury instruction
  describing half-truths and concealment as valid forms of misrepresentation was an accurate
  depiction of Ninth Circuit law.”).
  22
         Spielman v. General Host Corp., 402 F. Supp. 190, 205 (S.D.N.Y. 1975) (“defendants
  cannot be held liable because of plaintiff’s ‘impressions’ which are not fairly supported by the
  language of the prospectus.”)
  23
         In Re Deutsche Bank, 2017 U.S. Dist. LEXIS 122868, *22 (S.D.N.Y. June 28, 2017).


                                                  - 14 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 15 of 59 PageID #: 7020



  alleged co-conspirators to disclose all known information, just because one of the Investment

  Funds would have liked to know that information. The law only requires a person to disclose

  information that is necessary to make his other statements not misleading.24

                    In addition, the misrepresentation must be material.25 This means that if you find

  a particular representation to have been false, you must then determine whether it was material

  by asking whether the representation was capable of influencing the decision of the decision-

  maker to whom it was addressed.26 Likewise, the Government must prove that the conspirators,

  including Mr. Boustani, if you find that he was a conspirator, believed and intended for the

  representation to influence the decision-maker to make a decision that would benefit the

  conspirators.27



  24
           In Re Xinhua Fin. Media, 2009 U.S. Dist. LEXIS 14838 (S.D.N.Y. Feb. 25, 2009); see
  also Chiarella v. United States, 445 U.S. 222, 228 (1980) (“[O]ne who fails to disclose material
  information prior to the consummation of a transaction commits fraud only when he is under a
  duty to do so.”); United States v. Brennan, 183 F.3d 139, 149-150 (2d Cir. 1999) (describing
  mail fraud prosecution as “seriously problematic” where government tried to impose criminal
  liability for “nondisclosures to sophisticated corporations in arms-length contractual insurance
  relationships”).
  25
         Neder v. United States, 527 U.S. 1, 16, 25 (1999) (“[W]e hold that materiality of
  falsehood is an element of the federal mail fraud, wire fraud, and bank fraud statutes.”).
  26
         Id. at 16 (“[A] false statement is material if it has ‘a natural tendency to influence, or [is]
  capable of influencing, the decision of the decisionmaking body to which it was addressed.’”)
  (quoting United States v. Gaudin, 515 U.S. 506, 509 (1995)).
  27
         United States v. Regent Office Supply Co., 421 F.2d 1174, 1181-82 (2d Cir. 1970) (the
  Government must prove that the defendant’s “representations were reasonably calculated to
  induce [victims] of ordinary prudence to buy [defendant’s] wares.”); United States ex rel.
  O’Donnell v. Countrywide Home Loans, Inc., 822 F.3d 650, 658-659 (2d Cir. 2016)
  (Government must demonstrate that the defendant made the misrepresentations “with the intent
  to induce harmful reliance” on the representation by the victim); United States v. DeSantis, 134
  F.3d 760, 764 (6th Cir. 1998) (wire fraud punishes representations that “induced” a victim to
  “part with property or undertake some action that he would not otherwise do, absent the
  misrepresentation.”).


                                                   - 15 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 16 of 59 PageID #: 7021



                 If you find that the Government failed to prove that, the conspirators, including

  Mr. Boustani, if you find that he was a conspirator, agreed that the scheme against the

  Investment Funds would be executed by means of material misrepresentations, you must

  conclude that the Government has failed to prove the existence of the charged wire fraud

  conspiracy and you must find Mr. Boustani not guilty. If you find that the Government proved

  that the conspirators, including Mr. Boustani, if you find that he was a conspirator, agreed that

  the scheme against the Investment Funds would be executed by means of a material

  misrepresentations, you may conclude that the Government proved that the conspirators agreed

  to commit the first element of wire fraud. You must then consider whether they agreed to

  commit the other elements of wire fraud, which I will now discuss.

                 2. Wire Fraud: Element Two.

                 The second element of wire fraud concerns intent. However, this requirement is

  identical to the second element of conspiracy to commit wire fraud, which I shall discuss with

  you shortly, and thus, I will not instruct you on this element at this moment.

                 3. Wire Fraud: Element Three.

                  The third element of wire fraud that the Government must prove is that the use

  of wires in the United States was a “core component” of the agreed upon scheme to defraud the

  Investment Funds. The use of these wires must have been essential, rather than merely

  incidental, to the scheme to defraud.28




  28
          Bascuñán v. Elsaca, 927 F.3d 108, 122 (2d Cir. 2019) (“For this reason, the use of the
  mail or wires must be essential, rather than merely incidental, to the scheme to defraud. We
  therefore hold that a claim predicated on mail or wire fraud involves sufficient domestic conduct
  when (1) the defendant used domestic mail or wires in furtherance of a scheme to defraud, and
  (2) the use of the mail or wires was a core component of the scheme to defraud.”).


                                                 - 16 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 17 of 59 PageID #: 7022



                 It is important for you to recognize that the regulated conduct under the wire fraud

  conspiracy statute is not merely agreeing to participate in a scheme to defraud, but more

  precisely agreeing specifically to use wires in the United States in furtherance of a the agreed-

  upon scheme to defraud.29 That is because the use of these wires must be an essential component

  of the agreed upon scheme. An essential component is one that is at the heart of the

  conspiratorial agreement. An incidental component, on the other hand, is something that was a

  part of the scheme but was not central to the illegal plan that was agreed upon by the

  conspirators. That is to say, it was not a core component.

                 It is not necessary for the defendant to be directly or personally involved in the

  wire communications. Evidence that a defendant agreed to cause the wires to be used by others

  is sufficient. The use of the wires also need not itself transmit a fraudulent representation. The

  use of the wires must, however, be a core component of the agreed upon scheme. It is not

  necessary that all or most of the wire communications involved in the agreed upon scheme to

  defraud were sent to, from, or within the United States. However, for the wire-use element to be

  satisfied, the agreed upon scheme to defraud must involve the core use of communications that

  pass between two or more states or between the United States and a foreign country.

                 If you find that the Government failed to prove beyond a reasonable doubt that the

  use of U.S. wires was a core component of the scheme against the Investment Funds, you must

  conclude that the Government has failed to prove the existence of the charged wire fraud

  conspiracy and you must find Mr. Boustani not guilty. In addition, if you find that U.S. wires

  were to be used in the scheme, but this was not a core component of the scheme, but rather just



  29
         Bascuñán, 927 F.3d at 122 (“These elements make clear that the regulated conduct is not
  merely a “scheme to defraud,” but more precisely the use of the mail or wires in furtherance of a
  scheme to defraud.”).

                                                 - 17 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 18 of 59 PageID #: 7023



  an incidental part of it, then the Government has failed to prove the existence of the charged wire

  fraud conspiracy and you must find Mr. Boustani not guilty.

                   If, however, you find that the Government proved that U.S. wires were a core

  component of the agreed upon scheme against the Investment Funds, you may conclude that the

  first element of Count One, existence of the wire fraud conspiracy, has been established.30 You

  must then consider the second element of Count One.

       B. Second Element of Conspiracy to Commit Wire Fraud: Mens Rea

                   If you conclude that the Government has proved beyond a reasonable doubt that

  the conspiracy charged in Count One existed, you must then consider the second element of

  Count One, which asks whether Mr. Boustani joined that conspiracy and did so with criminal

  intent.

                   You cannot convict Mr. Boustani unless you find that he joined the wire fraud

  conspiracy against the Investment Funds. You may not convict Mr. Boustani because you find

  that he joined some other conspiracy, such as a conspiracy to bribe Mozambican Government

  officials or a conspiracy to make payments to employees of Credit Suisse or VTB, because those

  conspiracies—if they existed—are not the conspiracies that Mr. Boustani is standing trial for.31

                   In order to prove the second element of Count One, the Government must prove

  beyond a reasonable doubt that when Mr. Boustani joined the wire fraud conspiracy against the



  30
            Ex. 1, Petrossi Jury Charge Excerpt at 1121:19-1122:2.
  31
          Ingram v. United States, 360 U.S. 672, 677 (1959) (defendant could not have entered into
  a “conspiracy with a purpose illegal under federal law” where defendant operated a lottery
  prohibited by state law, but the record contained no evidence that defendant knew the lottery was
  subject to federal taxes); United States v. Hoskins, 902 F.3d 69 (2d Cir. 2018) (establishing that
  an individual in Mr. Boustani’s position is not subject to the Foreign Corrupt Practices Act, thus,
  cannot be charged under U.S. law for bribery of Mozambican Government officials).


                                                  - 18 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 19 of 59 PageID #: 7024



  Investment Funds, he did so knowingly, willfully, and with specific intent to defraud the

  Investment Funds that purchased the Mozambican Debt Instruments.32

                 The term “knowingly” means that you must be satisfied beyond a reasonable

  doubt that in joining the conspiracy--if you find that Mr. Boustani did join the conspiracy-- Mr.

  Boustani knew that he was participating in a conspiracy to defraud the Investment Funds.33 As a

  general rule, the law holds individuals accountable only for conduct in which they intentionally

  engage.34 An act is done “knowingly” if it is done deliberately and purposefully; that is, you

  must be satisfied that Mr. Boustani’s alleged participation in a conspiracy to defraud the

  Investment Funds was the product of his conscious decision.35

                 To act “willfully” means to act with knowledge that one’s conduct is unlawful

  under U.S. law and with the intent to do something U.S. law forbids, that is to say, with the bad


  32
          Adapted from Ex. 1, Petrossi Jury Charge Excerpt at 1122:23-1123:3; Ingram, 360 U.S.
  at 678 (“Conspiracy to commit a particular substantive offense cannot exist without at least the
  degree of criminal intent necessary for the substantive offense itself.”); L. Sand, Inst. 44-5 at 44-
  27 (wire fraud requires the Government to prove “beyond a reasonable doubt… that the
  defendant participated in the knowingly, willfully, and with the specific intent to defraud”); Hon.
  Lewis a. Kaplan’s Final Jury Charge in United States v. Gatto, No. 17-CR-686 (S.D.N.Y. Oct.
  22, 2018) (Trial Tr. at 1863:20-1864:4) (“If you conclude that the Government has proved
  beyond a reasonable doubt that the conspiracy charged in Count One existed, you must next
  determine whether the defendant you are considering willfully joined and participated in the
  conspiracy with knowledge of its unlawful purpose and with an intent to aid in the
  accomplishment of its unlawful objective—that is, the commission of wire fraud. The
  Government must prove beyond a reasonable doubt, by evidence of each defendant’s own
  actions and conduct, that he unlawfully, willfully, knowingly and with specific intent to defraud
  entered into the conspiracy.”) (hereinafter “Gatto Jury Charge”).
  33
          Adapted from Hon. Jed S. Rakoff’s Final Jury Charge in United States v. Allen, No. 14-
  CR-272 (JSR) (S.D.N.Y. Nov. 4, 2015) (Dkt. 146 at 17) (“to act ‘knowingly’…includes, among
  other things, a requirement that the defendant have knowledge that he was engaged in a
  fraudulent scheme.”) (hereinafter “Allen Jury Charge”).
  34
         Ex. 1, Petrossi Jury Charge Excerpt at 1118:18-20.
  35
         Napout Jury Charge at 18.


                                                  - 19 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 20 of 59 PageID #: 7025



  purpose to disobey or disregard the U.S. law.36 In order to know of an illegal purpose, a

  defendant need not have known that he was breaking any particular U.S. law.37 But the

  Government must demonstrate that the defendant was aware of the generally unlawful nature of

  his actions.38 That is to say, the Government must demonstrate that the defendant understood his

  actions to, in fact, be illegal under U.S. law.39 However, let me be clear: you may not find that

  Mr. Boustani acted willfully simply because you find that Mr. Boustani made payments to

  Mozambique Government officials, even if you conclude that Mr. Boustani knew that such

  payments might have run afoul of some law somewhere.40 Mr. Boustani is not charged with

  conspiring to commit bribery. The Government must prove that Mr. Boustani understood the

  wire fraud conspiracy and the use of U.S. wires in the manner alleged by the Government was

  illegal under U.S. law.

                 Put another way, the question you must ask yourselves in assessing whether Mr.

  Boustani acted willfully with respect to Count One, is whether, if you find that Mr. Boustani


  36
          Adapted from Gatto Jury Charge at 1843:25-1844:7; Hon. Judge Lewis A. Kaplan’s Final
  Jury Charge in United States v. Blaszczak, No. 17-CR-357 (S.D.N.Y. May 16, 2018) (Dkt. 331)
  (Trial Tr. at 3959:6-8, 3970:2-4) (hereinafter “Blaszczak Jury Charge”); L. Sand, Inst. 44-5 at 44-
  27.
  37
         Blaszczak Jury Charge at 3988:7-11.
  38
         Id.
  39
          United States v. Golitshcek, 808 F.2d 195, 202 (2d Cir. 1986) (noting, in context of wire
  fraud prosecution brought against an Austrian citizen “for actions taken in his own country” that
  even “the Government does not dispute that it was obligated to prove that [the defendant] knew
  that [his conduct] was contrary to requirements of United States law,” and explaining that it was
  reversible error for the district judge to have “[told] the jury that the requisite knowledge could
  be found simply because everyone is presumed to know the law.”)
  40
           United States v. Durham, 825 F.2d 716, 719 (2d Cir. 1987) (reversing conviction because
  district court’s instructions “linked the element of specific intent only to intent to violate the law
  in general, but not to intent to burn the subject building”).


                                                  - 20 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 21 of 59 PageID #: 7026



  entered into the agreement to commit wire fraud against the Investment Funds who purchased

  the Mozambican Debt Instruments, the Government proved that Mr. Boustani knew that the

  agreement he had entered into was against U.S. law. If yes, you may find that Mr. Boustani

  acted willfully with respect to Count One. If no, you must find Mr. Boustani not guilty on Count

  One.

                 Furthermore, the Government must prove that Mr. Boustani had the “specific

  intent to defraud” the Investment Funds that purchased the Mozambican Debt Instruments. In

  order to demonstrate that Mr. Boustani acted with a specific intent to defraud, the Government

  must prove, beyond a reasonable doubt, that Mr. Boustani knowingly agreed to join the wire

  fraud conspiracy against the Investment Funds that purchased the Mozambican Debt Instruments

  with the intent to deceive those Investment Funds and for the specific purpose of causing

  financial harm or property loss to those Investment Funds.41 While the Government need not

  prove that the Investment Funds were actually harmed, it must prove beyond a reasonable doubt

  that when Mr. Boustani joined the alleged wire fraud conspiracy, he did so for the purpose of

  causing financial harm or property loss to those Investment Funds.42

                 I wish to caution you however: a mere finding that the Investment Funds would

  not have purchased the Mozambican Debt Instruments but for the alleged misrepresentations is

  not enough to find that Mr. Boustani contemplated harm to the Investment Funds.43


  41
          L. Sand, Inst. 44-5 at 44-27; Gatto Jury Charge at 1843:25-1844:8 (“To prove that the
  defendant you are considering acted with specific intent to defraud, the Government must prove
  that he acted with intent to deceive for the purpose of depriving [the alleged victim] of something
  of value.”); see also Davis Jury Charge at 1135:10-14.
  42
         Davis Jury Charge at 1135:10-14.
  43
          Id. (to prove contemplated harm, “[i]t is not sufficient” for the Government to show
  “merely that the victim would not have entered into a discretionary economic transaction but for
  the defendant’s misrepresentations”); United States v. Novak, 443 F.3d 150, 159 (2d Cir. 2006)

                                                 - 21 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 22 of 59 PageID #: 7027



                 Let me further caution you: the Government cannot satisfy its burden on this

  element by merely demonstrating that Mr. Boustani participated in the scheme with some

  knowledge or recognition of its capacity to cause harm to the Investment Funds.44 Instead, the

  Government must prove that Mr. Boustani acted with the specific purpose of causing some

  financial harm or property loss to the Investment Funds.45 The money or property deprivation

  must be a goal of the plot, not just an inadvertent consequence of it.46

                 Since an essential element of wire fraud is the intent to defraud, it follows that

  good faith on the part of a defendant is a complete defense. Material misrepresentations do not

  amount to fraud unless done with fraudulent intent.47 However misleading or deceptive a plan




  (where the Government elicited evidence that the alleged victims would not have acted as they
  did “had they known” that their money was going to the defendant, the defendant’s wire fraud
  conviction were reversed as such a showing did not demonstrate fraudulent intent); United States
  v. Mittelstaedt, 31 F.3d 1208, 1218 (2d Cir. 1994) (same).
  44
          United States v. Gabriel, 125 F.3d 89, 96-7 (2d Cir. 1997) (“Defendants contend that
  because the [jury] instructions require[d] only that they have ‘some realization’ that the scheme
  was fraudulent and ‘recogni[tion]’ that the scheme had the capacity to cause harm, the
  instructions did not require the jury to find that they intended to cause harm. We agree.”)
  (overruled in part on other grounds by Arthur Andersen LLP v. United States, 544 U.S. 696
  (2005)).
  45
          Id. (the verb “‘[c]ontemplate’ is subject to at least two possible meanings—it could mean
  ‘to think about’ or it could mean ‘to have in view as a purpose…to intend.’ Our prior decisions
  have indicated repeatedly that a defendant must have ‘contemplated’ harm, and when we have
  used that term, we have clearly meant the latter definition (to intend) rather than the former (to
  think about).”); United States v. Starr, 816 F.2d 94, 98 (2d Cir. 1987) (“Although the
  government is not required to prove actual injury, it must, at a minimum, prove that defendants
  contemplated some actual harm or injury to their victims. Only a showing of intended harm will
  satisfy the element of fraudulent intent.”).
  46
          Regan, 713 F. Supp. at 637 (Government must prove that wire fraud defendants
  “intended to deprive their victims of money or property, not just that such a deprivation could be
  theoretically characterized as a necessary consequence of their scheme.”).
  47
         L. Sand, Inst. 44-5 at 44-27.


                                                  - 22 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 23 of 59 PageID #: 7028



  may be, it is not fraudulent if it was devised or carried out in good faith.48 In other words, the

  law is not violated if the defendant held an honest belief that his actions were not in furtherance

  of any unlawful scheme to defraud the Investment Funds.49 Mr. Boustani, however, has no

  burden to establish a defense of good faith. The burden is on the government to prove that Mr.

  Boustani intended to defraud Investment Funds.

                 It is also important for you to note that Mr. Boustani’s participation in the

  conspiracy must be established by independent evidence of his own acts or statements, as well as

  those of the other alleged co-conspirators, and the reasonable inferences that may be drawn from

  them.50 However, the defendant need not have known the identities of each and every other

  member of the conspiracy, nor need he have been apprised of all of their activities.51

                 I want to caution you that the mere association by Mr. Boustani with someone

  that you find to be a member of the conspiracy does not make Mr. Boustani a member of the

  conspiracy, even if you find that Mr. Boustani knew of the conspiracy.52 A person may know or

  be friendly with a criminal without being a criminal himself.53 Mere similarity of conduct, the

  fact they may have assembled together and discussed common aims and interests, does not

  necessarily establish membership in a conspiracy.54



  48
         L. Sand, Inst. 44-5 at 44-27.
  49
         Blaszczak Jury Charge at 3965:4-6, 3970:11-13.
  50
         Id.
  51
         Id.
  52
         L. Sand, Inst. 19-6 at 19-33.
  53
         L. Sand, Inst. 19-6 at 19-33.
  54
         L. Sand, Inst. 19-6 at 19-33.


                                                  - 23 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 24 of 59 PageID #: 7029



                 I also want to caution you that mere knowledge or acquiescence without

  participation in the unlawful plan is not sufficient to find a defendant guilty.55 Moreover, the fact

  that the acts of a defendant merely happened to further the purposes or objectives of the

  conspiracy does not make the defendant a member of the conspiracy.56 More is required under

  the law. What is necessary is that Mr. Boustani participated in the conspiracy to defraud the

  Investment Funds with knowledge of at least some of the purposes or objectives of the

  conspiracy and with the intent of aiding in the accomplishment of those unlawful ends.57

       C. Third Element of Conspiracy to Commit Wire Fraud: Conspiracy Was Reached on
          U.S. Soil.

                 The third element that the Government must prove with respect to Count One is

  that Mr. Boustani joined the wire fraud conspiracy while in the United States.58 If you find that

  the agreement was reached while in a foreign country, you must find Mr. Boustani not guilty on

  Count One.




  55
          Id.
  56
          Id.
  57
          Id; Davis Jury Charge at 1146:5-14.
  58
          European Cmty v. RJR Nabisco, Inc., 764 F.3d 129, 141 (2d Cir. 2014) (“mail fraud, wire
  fraud and Travel Act” statutes “do not apply extraterritorially.”), aff’d in part, rev’d in part on
  other grounds, 136 S. Ct. 2090 (2016); United States v. Vilar, 729 F.3d 62, 67 (2d Cir. 2013)
  (“Section 10(b) and its implementing regulation, Rule 10b–5, do not apply to extraterritorial
  conduct, regardless of whether liability is sought criminally or civilly”); Bascuñan v. Elsaca, 927
  F.3d 108, 122 (2d Cir. 2019) (a court should look to the “essential elements” of the offense in
  order to determine a statute’s “focus” for purposes of determining what conduct must take place
  domestically in order to avoid an impermissible extraterritorial application of the statute).


                                                  - 24 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 25 of 59 PageID #: 7030



       D. Venue for Conspiracy to Commit Wire Fraud.59

                 I have explained to you the elements the Government must prove beyond a

  reasonable doubt as to Count One. In addition to these elements of the office, you must consider

  whether any act in furtherance of the wire fraud conspiracy alleged in Count One occurred

  within the Eastern District of New York.

                 The Eastern District of New York includes the boroughs of Brooklyn, Queens,

  and Staten Island, as well as Nassau and Suffolk Counties on Long Island. The Eastern District

  of New York does not include the borough of Manhattan or any location outside of the Eastern

  District of New York.

                 The Government need not prove that the crimes themselves were committed in

  this District or that Mr. Boustani himself was physically present here. The Government may

  prove venue by establishing that an overt act in furtherance of the wire fraud conspiracy occurred

  within this District. An overt act is any step, action, or conduct taken to achieve, accomplish, or

  further the goals of the conspiracy that was undertaken knowingly and willfully by either Mr.

  Boustani or one of his alleged co-conspirators. If you find that the Government has failed to

  prove that an overt act in furtherance of the wire fraud conspiracy occurred within the Eastern

  District, then you must acquit on Count One.

  59
          Adapted from the Hon. Nicholas G. Garaufis’s Final Jury Charge in United States v.
  Gasperini, No. 1:16-cr-00441-NGG (E.D.N.Y. Aug. 2, 2017) (Dkt. 150 at 62-63) (hereinafter
  “Gasperini Jury Charge”); Hon. Kiyo A. Matsumoto’s Final Jury Instructions in United States v.
  Shkreli, No. 1:15-cr-00637 (E.D.N.Y. July 28, 2017) (Dkt. 295 at 59-61) (hereinafter “Shkreli
  Jury Charge”); Hon. Dora L. Irizarry’s Final Jury Instructions in United States v. Lange, No.
  1:10-cr-00968 (E.D.N.Y. Mar. 4, 2014) (Dkt. 301 at 43-44) (hereinafter “Lange Jury Charge”);
  Hon. Frederic Block’s Final Jury Instructions in United States v. Cioffi, No. 1:08-cr-00415
  (E.D.N.Y. Mar. 20, 2013) (Dkt. 279 at 44-46) (hereinafter “Cioffi Jury Charge”); Hon. Brian M.
  Cogan’s Final Jury Charge in United States v. Nadeem, No. 1:13-cr-00424 (E.D.N.Y. May 9,
  2016) (Dkt. 283) (Trial Tr. at 2528-29) (hereinafter “Nadeem Jury Charge”); United States v.
  Saavedra, 223 F.3d 85, 93 (2d Cir. 2000) (holding “substantial contacts” required between
  defendant’s conduct and venue of prosecution).


                                                 - 25 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 26 of 59 PageID #: 7031



                 In addition, the Government may only prosecute Mr. Boustani in the Eastern

  District if his conduct in connection with the alleged wire fraud conspiracy formed substantial

  contacts with the Eastern District. If you determine that Mr. Boustani’s conduct did not form

  substantial contacts with the Eastern District, you must acquit on Count One.

                 Unlike the other elements of this offense, the Government must prove that venue

  is proper by a preponderance of the evidence. A preponderance of the evidence means the

  greater weight of evidence, both direct and circumstantial. This means that you should consider

  the quality and persuasiveness of the Government’s evidence, not the quantity of its evidence.

  Again, I caution you that the preponderance of the evidence standard applies only to venue. The

  Government must prove every other element of Count One beyond a reasonable doubt.




                                                - 26 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 27 of 59 PageID #: 7032



                                      INSTRUCTION NO. 3

                       Count Two: Conspiracy to Commit Securities Fraud

                As I have described for you, Count Two alleges that from approximately January

  2013 through December 2018, Mr. Boustani is alleged to have conspired to engage in a securities

  fraud in connection with the purchase of the LPNs to the Investment Funds and with the

  exchange of those LPNs in the 2016 Eurobond Exchange. To prove this allegation, the

  Government must prove, beyond a reasonable doubt:

                First, that a conspiracy, executed through material misrepresentations and

  intended to defraud the Investment Funds in connection with a domestic purchase of the LPNs

  and a domestic exchange of those LPNs in the 2016 Eurobond Exchange, existed;

                Second, that Mr. Boustani joined that securities fraud conspiracy knowingly,

  willfully, and with the specific intent of deceiving the Investment Funds that purchased the LPNs

  and exchanged them in the 2016 Eurobond Exchange, and

                Third, that at least one overt act, aimed at furthering the objectives of the

  securities fraud conspiracy against the Investment Funds, was committed by one of the

  conspirators while in the Eastern District of New York.

                I will instruct you as to each of these elements.

     A. First Element of Conspiracy to Commit Securities Fraud: Existence of the
        Conspiracy.

                I have already given you general instructions concerning conspiracy when

  instructing you regarding Count One. Those instructions may also guide you here.

                In order to prove the existence of the alleged securities fraud conspiracy against

  the Investment Funds, the Government must prove, beyond a reasonable doubt, that at least two




                                                 - 27 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 28 of 59 PageID #: 7033



  people, including Mr. Boustani if you find that he was a member of the conspiracy agreed to

  commit all the elements of the crime of securities fraud.60 Securities fraud has three elements:

                   First, a material misrepresentation made in connection with a domestic securities

  transaction;61

                   Second, knowing and willful participation in the securities fraud scheme, with the

  specific intent of deceiving the participants in the securities transaction;62

                   Third, use of means or instruments of transportation or communication in

  interstate commerce, or the use of the mails in furtherance of the fraudulent conduct.

                   I will now describe these elements for you, one at a time.




  60
          See United States v. Coplan, 703 F.3d 46, 66 (2d Cir. 2012) (in the Second Circuit, “the
  intended future conduct the conspirators agreed upon” must “include[] all the elements of the
  substantive crime.”); see also United States v. Foote, 413 F.3d 1240, 1250 (10th Cir. 2005) (if
  the alleged agreement is to undertake actions that, if accomplished, would not constitute a
  substantive crime, no conspiracy exists).
  61
          Adapted from Ex. 1, Petrossi Jury Charge Excerpt at 1128:16-22; Morrison v. National
  Australia Bank Ltd., 561 U.S. 247, 266-67 (2010) (“It is, in our view, only transactions in
  securities listed on domestic exchanges and domestic transactions in other securities to which
  [Section] 10(b) applies.”); see also Aug. 21, 2019 Oral Argument Tr. at 93:1-4 (representation
  from Government that its prosecution against Mr. Boustani “is not a[n] omissions case,” but is
  instead “a misrepresentation case” or a “half-truth” case.)
  62
          L. Sand, Inst. 57-20 at 57-60 (securities fraud requires the Government to establish
 “beyond a reasonable doubt… that the defendant acted willfully, knowingly and with the intent to
 defraud.”); United States v. Litvak, Case No. 13-cr-19 (JCH), Dkt. 523, Jury Charge, at 50 (D.
 Conn. Jan. 13, 2017) (“Litvak II”) (“The third element of the crime of securities fraud…is that
 [the defendant] participated in the scheme to defraud knowingly, willfully, and with intent to
 defraud…To act with “intent to defraud” here means to act willfully and with the specific intent
 to deceive. An act is intentional only if it is deliberate and purposeful. That is, to be intentional
 Mr. Litvak’s acts must have been the product of his conscious objective, rather than the product
 of mistake of accident. The misrepresentation…must have had the purpose of inducing the victim
 of the fraud to undertake some action.”)


                                                   - 28 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 29 of 59 PageID #: 7034



                 1. Securities Fraud: Element One

                 The first element of securities fraud that the Government must prove is that in

  connection with a domestic purchase of the LPNs and a domestic exchange of those LPNs in the

  2016 Eurobond Exchange, a material misrepresentation would be made. This element breaks

  down into four requirements:

                 One, a misrepresentation would be made;

                 Two, that the misrepresentation was material;

                 Three, the material misrepresentation would be made “in connection with” a

  purchase of the LPNs and the exchange of those LPNs in the 2016 Eurobond Exchange; and

  finally,

                 Four, that there is a sufficient nexus between the conduct and the United States,

  meaning that the particular LPN purchase and exchange of the LPNs in the 2016 Eurobond

  Exchange that the material misrepresentation was made “in connection with” was a domestic

  transaction and also that the conduct was not predominately foreign.

                 Requirement No. 1: A misrepresentation was made.

                 In my instructions to you regarding wire fraud, I described for you what a

  “misrepresentation” is. You should use those same definitions here.63 Moreover, I instruct you

  that if you find that the Government has proven, beyond a reasonable doubt, that a

  misrepresentation would be made, all of you must be unanimous as to the particular




  63
          Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 200 n.19 (3d Cir. 1990)
  (“Nondisclosures, as opposed to affirmative misrepresentations and misleading half-truths (i.e.
  failures to disclose sufficient information to render statements actually made not misleading),
  ordinarily are not actionable under section 12(2) or rule 10b–5.”).


                                                - 29 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 30 of 59 PageID #: 7035



  misrepresentation at issue.64 If six of you are in agreement that the conspirators agreed to make a

  particular misrepresentation, but the other six of you believe that a different misrepresentation

  was agreed to by the conspirators, you must conclude that the Government has failed to prove

  the existence of the charged wire fraud conspiracy and you must find Mr. Boustani not guilty on

  Count Two.65 And, if you do not unanimously agree that the Government proved beyond a

  reasonable doubt that the conspirators agreed to make any misrepresentations to the Investment

  Funds, you must conclude that the Government has failed to prove the existence of the charged

  wire fraud conspiracy, and you must find Mr. Boustani not guilty on Count Two. If, however,

  you find that the Government has proven that the conspirators agreed that a misrepresentation

  would be made, you may consider the next element, materiality.

                 Requirement No. 2: The Government must prove that the misrepresentation was
                    material.

                 In addition to proving the existence of a misrepresentation, the Government must

  also prove, beyond a reasonable doubt, that the misrepresentation was material. The definition

  of material in the context of securities fraud is close, but not quite the same, as the definition of

  materiality that I gave you with respect to wire fraud. For purposes of securities fraud, a material

  misrepresentation is one that would have assumed actual significance in the deliberations of a

  reasonable investor’s investment decision.66 I will first describe what I mean by a reasonable

  investor and then I will instruct you further regarding materiality.




  64
         Adapted from Final Jury Charge of Hon. Robert Chatigny in United States v. Shapiro,
  No. 15-CR-00155 (RNC) (D. Conn. June 1, 2017) (Dkt. 462) (Trial Tr. at 2645:18-24).
  65
         Id.
  66
         Adapted from Ex. 1, Petrossi Jury Charge Excerpt at 1131:10-21;


                                                   - 30 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 31 of 59 PageID #: 7036



                 For purposes of this case, a reasonable investor is not an ordinary investor.

  Rather, you must consider the misrepresentation from the standpoint of an institutional investor

  in the highly specialized market for bonds issued by frontier market countries.67 You should

  consider the evidence that you have heard relating to the sophistication of the investors in the

  frontier country bond market, their objectives, the information available to them, the analyses

  they employed and the way the frontier country market worked.68 You may assess whether the

  misrepresentation would be material to a reasonable investor in the frontier market bond market

  in light of the norms and practices in the frontier market bond market that existed at the time of

  the transaction.69 You may not assess materiality from the perspective of hindsight.70

                 Accordingly, in deciding whether a false statement was material, you should

  consider whether, in the context of the operations of the frontier market bond market at the

  pertinent time, as shown by the evidence, a reasonable institutional investor would consider the

  statement at issue as significantly altering the total mix of information available, or whether the

  reasonable institutional investor would discount the statement as unreliable.71 To significantly

  alter the total mix of information available means to meaningfully affect a reasonable investor’s

  consideration about whether it should buy the security and at what price.72 In this context, a


  67
         Adapted from Shapiro, at 2648:2-11, 2648:24-2649:14.
  68
         Id.
  69
         Id.
  70
          Id. at 2648:24-2649:14; Spielman v. General Host Corp., 402 F. Supp. 190, 194
  (S.D.N.Y. 1975) (“The determination of materiality is to be made upon all the facts as of the
  time of the transaction and not upon a 20-20 hindsight view long after the event.”).
  71
         Id.
  72
         Ex. 1, Petrossi Jury Charge Excerpt at 1131:17-20; see also Blaszczak Jury Charge at
  3955:8-15.

                                                  - 31 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 32 of 59 PageID #: 7037



  misrepresentation is not material simply because it may have been “important” to an investor.73

  However, a misstatement need not determine any particular outcome in order to be material.74 If

  you find that the Government has not proven beyond a reasonable doubt that the

  misrepresentation was material to a reasonable investor in the frontier market bond market, you

  must conclude that the Government has failed to prove the existence of the charged securities

  fraud conspiracy and you must find Mr. Boustani not guilty on Count Two. If, however, you

  find that the Government has proven that the misrepresentation was material to a reasonable

  investor in the frontier market bond market, you must then consider the next element, that is,

  whether the material misrepresentation was made “in connection with” a purchase of the LPNs

  and an exchange of the LPNs in the 2016 Eurobond Exchange.

                 Requirement No. 3: The Government must prove that the material
                    misrepresentation was made “in connection with” a purchase of the LPNs
                    and an exchange of those LPNs in the 2016 Eurobond Exchange.

                 A material misrepresentation does not violate the securities laws unless it was

  made “in connection with” a securities transaction. In this case, the Government must prove that

  the material misrepresentation was to be made “in connection with” the purchase of the LPNs

  and the exchange of those LPNs in the 2016 Eurobond Exchange.75 In order to demonstrate that

  a misrepresentation is made “in connection with” a securities transaction, the Government must

  show two things: first, that the securities transaction was an integral component of the intended

  73
          Ex. 1, Petrossi Jury Charge Excerpt at 1131:17-20; see also City of Pontiac Policemen’s
  & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 185 (2d Cir. 2014) (“while importance is
  undoubtedly a necessary element of materiality, importance and materiality are not
  synonymous.”); Ganino v. Citizens Utils. Co., 228 F.3d 154, 162 (2d Cir. 2000)(“it is not
  sufficient to allege that the investor might have considered the misrepresentation or omission
  important.”)
  74
         Ex. 1, Petrossi Jury Charge Excerpt at 1131:20-21.
  75
         Adapted from Litvak II, at 45; Adapted from Shapiro, at 2644:12-20.


                                                 - 32 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 33 of 59 PageID #: 7038



  fraud;76 and second, that the subject of the misrepresentation pertained to the fundamental

  characteristics of the LPN and the Eurobond.77 Thus, if you find that the Government failed to

  prove beyond a reasonable doubt that the purchase of the LPNs and the exchange of the LPNs in

  the 2016 Eurobond Exchange was integral to the objectives of the conspirators, you must find

  Mr. Boustani not guilty on Count Two.

                 However, if you find that the purchase of LPNs and the exchange of the LPNs in

  the 2016 Eurobond Exchange was integral to the conspirators’ objectives, you must then decide

  whether the misrepresentation made pertained to the fundamental characteristics of the LPNs and

  the Eurobond or if the misrepresentation pertained to something else.78 A fundamental

  characteristic is a characteristic or attribute of the security that would induce a reasonable

  investor in the frontier country bond market to buy or sell the particular security.79 If you find


  76
          See Perez v. Wyckoff, 718 F. Supp. 217, 236 (S.D.N.Y. 1989) (“Thus, the in connection
  with requirement is satisfied where accomplishment of the alleged scheme is directly related to
  the trading process[;]…[the] connection element requires that the securities transaction was an
  integral or helpful component of the fraudulent scheme.”) (citing United States v. Newman, 664
  F.2d 12, 18 (2d Cir. 1981)); Department of Economic Dev. v. Arthur Anderson & Co., 683 F.
  Supp. 1463, 1479 (S.D.N.Y. 1988); see also L. Sand, Inst. 57-21 at 57-66 (“There must,
  however, be more than an incidental involvement between the fraud and the trading activity.”).
  77
          Chemical Bank v. Arthur Anderson & Co., 726 F.2d 930, 943 (2d Cir. 1983) (“We are
  here compelled to decide” the “question” of “whether misrepresentations or omissions involved
  in a securities transaction but not pertaining to the securities themselves can form the basis of a
  violation” with respect to Section “10(b) and Rule 10b-5” and “our answer is in the negative.”);
  see also Abrash v. Fox, 805 F. Supp. 206, 208 (S.D.N.Y. 1992) (“Moreover, even where there is
  a clear causal connection between the misrepresentations and the investment decision, there is no
  securities violation unless the misrepresentation or omissions involved in a securities transaction
  pertain to the securities themselves. The “in connection with” requirement is not satisfied unless
  the alleged fraud concerns the fundamental nature of the securities, namely, characteristics and
  attributes that would induce an investor to buy or sell the particular securities.”)
  78
         Id.
  79
         United States v. Coriaty, Case No. 99-cr-1251 (NT), 2001 U.S. Dist. LEXIS 9870 at *21-
  23 (S.D.N.Y. July 17, 2001) (granting defendant’s Rule 29 motion and reversing securities fraud
  conviction because the defendant’s misrepresentation did not “relate to the nature or value of the

                                                  - 33 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 34 of 59 PageID #: 7039



  that the agreed-upon misrepresentation did not pertain to the fundamental characteristics of the

  LPNs and the Eurobond, you must find Mr. Boustani not guilty on Count Two.

                 However, if you find that the agreed upon misrepresentation did pertain to the

  fundamental characteristics of the LPNs and the Eurobonds, you may conclude that the

  Government satisfied its obligation to prove that the agreed upon misrepresentation was “in

  connection with” the purchase of the LPNs and the exchange of the LPNs in the 2016 Eurobond

  Exchange. You must then consider the next element, which is whether those securities

  transactions took place in the United States.

                 Requirement No. 4: The Government Must Prove A Sufficient Nexus Between the
                    Defendant’s Conduct and the United States.

                 It is a basic premise of our legal system that, in general, United States law

  governs domestically but does not rule the world.80 For this reason, the Government has the

  obligation to establish a sufficient connection between the defendant’s alleged conduct and the

  United States. In order to make this showing for Count Two, the Government must prove the

  following two requirements beyond a reasonable doubt: first, that the securities transaction at

  issue was a domestic U.S. transaction,81 and second, that the defendant’s conduct was not

  predominately foreign.82


  securities” bought by the alleged victim); Bernstein v. Misk, 948 F. Supp. 228, 243 (E.D.N.Y.
  1997) (“while the [defendants’] statements and omissions may in a broad sense be related to the
  transaction, they do not in any way implicate the characteristics or attributes of the [securities at
  issue] and hence were not made “in connection with” the purchase or sale of [those] securities.”);
  Abrash, 805 F. Supp. at 208 (The “in connection with” requirement is not satisfied unless the
  alleged fraud concerns the fundamental nature of the securities, namely, characteristics and
  attributes that would induce an investor to buy or sell the particular securities.).
  80
         RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090, 2100 (2016).
  81
          Parkcentral Global Hub Ltd. v. Porsche Automobile Holdings, 763 F.3d 198, 214-216
  (2d Cir. 2014) (“we conclude that, while a domestic transaction or listing is necessary to state a
  claim under [Section] 10(b), a finding that these transactions were domestic would not suffice to

                                                  - 34 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 35 of 59 PageID #: 7040



                 With respect to the first requirement—the Government’s obligation to prove that

  the particular purchase of the LPNs and exchange of the LPNs in the 2016 Eurobond Exchange

  that you found the material misrepresentation to be “in connection with” was a domestic U.S.

  transaction—I instruct you that it does not matter whether the purchaser of the LPN or the holder

  of the LPN at the time of the 2016 Eurobond Exchange was a U.S. entity or person.83 The fact

  that a purchaser is American is irrelevant to the question of whether a transaction is domestic.

                 Instead, a transaction is domestic if it was executed through a U.S. exchange or if

  was made in the United States.84 I direct you that you may not find that a purchase was made in

  the United States where the investment fund that purchased the security was incorporated

  offshore, regardless of whether the actual person who decided to purchase the security, on behalf

  compel the conclusion that plaintiffs’ invocation of [Section] 10(b) was appropriately
  domestic.”) (emphasis in original); see also Prime Int’l Trading Ltd. v. BP P.L.C., No. 17-cv-
  2233, 2019 WL 4062219, at *7 (2d Cir. Aug. 29, 2019) (a “domestic securities transaction is
  necessary but not sufficient to state a claim under Section 10(b).”).
  82
          Parkcentral, 763 F.3d at 216 (“Although we recognize that the plaintiffs allege that the
  [defendants’] false statements may have been intended to deceive investors worldwide, we think
  that the relevant actions in this case are so predominately German as to compel the conclusion
  that the complains fail to invoke [Section] 10(b) in a manner consistent with the presumption
  against extraterritoriality.”); Prime, 2019 WL 4062219, at *8 (explaining that where defendant’s
  “conduct” is “predominately foreign,” Section 10(b) does not apply); United States v. Vilar, 729
  F.3d 62, 67 (2d Cir. 2013) (the extraterritorial reach, or lack thereof, of “Section 10(b) and its
  implementing regulation, Rule 10b-5” are the same, “regardless of whether liability is sought
  criminally or civilly.”)
  83
          City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 181, n.32
  (2d Cir. 2014) (a “purchaser’s citizenship or residency does not affect where a transaction
  occurs. . .a foreign resident can make a purchase within the United States, and a United States
  resident can make a purchase outside the United States.”); Vilar, 729 F.3d at 77 n.10 (the fact
  that the securities at issue were “sold to customers based in the United States” is “insufficient to
  demonstrate a purchase or sale of a security in the United States for the purposes of Section
  10(b)”.)
  84
          Morrison, 561 U.S. at 266-67 (“It is, in our view, only transactions in securities listed on
  domestic exchanges and domestic transactions in other securities to which [Section] 10(b)
  applies.”); Cornwell v. Credit Suisse Grp., 729 F. Supp. 2d 620 at 623 (S.D.N.Y. 2010) (same).


                                                  - 35 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 36 of 59 PageID #: 7041



  of the offshore entity, was a U.S. citizen, or worked for a U.S. entity, or was physically present

  in the United States when he or she came to the decision, or placed the order, to buy the security

  on behalf of the offshore fund.85 If the transaction that you found the misrepresentation to be “in

  connection with” was such a transaction by an offshore fund, you must find Mr. Boustani not

  guilty of Count Two. 86

                 If the transaction that you found the misrepresentation to be “in connection with”

  was not such a transaction by an offshore fund, then you must determine whether the

  Government proved, beyond a reasonable doubt, that the transaction at issue was a United States

  transaction. To determine whether the transaction was a United States transaction, you must

  decide whether title to the security passed within the United States or whether irrevocable

  liability to carry out the transaction occurred within the United States.87 In assessing whether

  irrevocable liability for the security was incurred in the United States, you may take into account

  a range of factors, including the formation of the contracts, the placement of purchase orders, the



  85
          Where these circumstances are present, the transaction is “foreign” as a matter of law,
  under Regulation S. A “sale of securities” pursuant to Regulation S is “deemed to occur outside
  the United States.” 17 C.F.R. § 230.901. A Regulation S “sale” is an “offshore transaction,” id.,
  in which all “buyer[s] [are] outside the United States.” 17 C.F.R. § 230.902(h)(1)(ii)(A)
  (defining offshore transaction). Under Regulation S, no “directed selling efforts are made in the
  United States.” While some U.S. investors may be “contacted” with respect to a Regulation S
  offering, that list is limited to investors who hold discretionary offshore accounts and they are
  contacted and purchase Regulation S securities “solely” in their capacity as the holder of the
  offshore account. § 230.901(a)(2); § 230.902(c)(3)(ii), (k)(2)(i).
  86
         Stackhouse v. Toyota Motor Co., No. 10-cv-0922, 2010 WL 3377409, at *1-2 (C.D. Cal.
  July 16, 2010) (Regulation S “offshore transactions” are excluded from Section 10(b) by
  Morrison).
  87
          Absolute Activist Value Master Fund Ltd. v. Ficeto, 677 F.3d 60, 69 (2d Cir. 2012) (a
  security may have been “purchased or sold in the United States” when “title [to the security was]
  passed within the United States” or that “the parties incur[red] irrevocable liability to carry out
  the [securities] transaction within the United States.”)


                                                 - 36 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 37 of 59 PageID #: 7042



  place where title to the securities passed and the location in which money was exchanged.88

  However, I instruct you that you may not find that the Government proved that irrevocable

  liability for the transaction was incurred in the United States solely on the basis that a person or

  entity in the United States placed a buy order for the security with a broker-dealer while in the

  United States.89 That is insufficient to satisfy the Government’s burden.

                 If you find that the Government failed to prove, beyond a reasonable doubt, that

  the particular purchase of LPNs and exchange of the LPNs in the 2016 Eurobond Exchange that

  you previously found the misrepresentation to have been “in connection with,” were both U.S.

  transactions, you must find Mr. Boustani not guilty of Count Two. If, however, that you find

  that the Government did so demonstrate, then you must consider the next element, which is

  whether Mr. Boustani’s conduct was “predominately foreign.”90


  88
         Id. at 70.
  89
          City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 181 (2d
  Cir. 2014) (the fact that a U.S. investor “placed a buy order in the United States” for a security
  does not establish that the security was purchased in the United States); In re Satyam Computer
  Servs. Sec. Litig., 915 F. Supp. 2d 450, 473-74 (S.D.N.Y. 2013) (the fact that “buy orders were
  placed from the United States” and U.S. investors were affected does not establish a domestic
  securities transaction); Plumbers’ Union Local No. 12 Pension Fund v. Swiss Reinsurance Co.,
  753 F. Supp. 2d 166, 175-76 (S.D.N.Y. 2010) (rejecting argument that a “purchase occurs when
  and where an investor places a buy order,” and explaining that the “place” where a trader is
  located when he submits an “electronic order” to his broker “does not affect the location” of the
  securities transaction); In re Societe Generale Sec. Litig., No. 08-cv-2495 (RMB), 2010 WL
  3910286, at *6 (S.D.N.Y. Sept. 29, 2010) (dismissing Section 10(b) claims as extraterritorial
  where plaintiffs asked the court to look to the location of the “act of placing a buy order”).
  90
          Parkcentral, 763 F.3d at 216 (“Although we recognize that the plaintiffs allege that the
  [defendants’] false statements may have been intended to deceive investors worldwide, we think
  that the relevant actions in this case are so predominately German as to compel the conclusion
  that the complains fail to invoke [Section] 10(b) in a manner consistent with the presumption
  against extraterritoriality.”); Prime, 2019 WL 4062219, at *8 (explaining that where defendant’s
  “conduct” is “predominately foreign,” Section 10(b) does not apply); Gasperini Jury Charge at
  40-41, 47 (instructing the jury that one element of the offense that the Government had to satisfy
  beyond a reasonable doubt was that “substantial conduct” occurred in the United States).


                                                  - 37 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 38 of 59 PageID #: 7043



                 If you find that the defendant’s conduct was predominately foreign, you must find

  Mr. Boustani not guilty on Count Two. However, if you find that the Government proved,

  beyond a reasonable doubt, that the defendant’s conduct was not predominately foreign, but

  rather domestic, you may conclude that the Government satisfied its burden with respect to the

  first element of securities fraud.

                 2. Securities Fraud: Element Two.

                 The second element of securities fraud concerns intent. However, this

  requirement is identical to the second element of conspiracy to commit securities fraud, which I

  shall discuss with you shortly, and thus, I will not instruct you on this element at this moment.

                 3. Securities Fraud: Element Three.

                 The third element of securities fraud that the government must prove is the agreed

  use of the mails or any means or instrumentalities of transportation or communication in

  interstate commerce, including telephones in furtherance of a scheme to defraud.91 It’s not

  necessary that a defendant be directly or personally involved in any mailing, emailing, telephone

  calls or telephone messages.92 If the defendant was an active participant in the scheme and took

  steps or engaged in conduct which he knew or reasonably could have foreseen would naturally

  and probably result in the use of the mails or the internet or telephone lines, then you may find

  that he caused the mails or these other instrumentalities of interstate commerce to be used.93

  When one does an act with the knowledge that the use of interstate means or communication will

  follow in the ordinary course of business, or where such use reasonably can be foreseen, even


  91
         Ex. 1, Petrossi Jury Charge Excerpt at 1134:20-1136:2.
  92
         Id.
  93
         Id.


                                                 - 38 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 39 of 59 PageID #: 7044



  though not actually intended, then he causes such means to be used.94 It’s not necessary that the

  items sent through the mails or over the internet or communicated by telephone contain the

  fraudulent material or anything criminal or objectionable.95 The matter mailed or communicated

  by telephone may be entirely innocent.96 The use of telephones, the internet or the mail need not

  be central to the execution of the scheme and may even be incidental to it.97 All that is required is

  that the use of the telephones, the internet or the mail bears some relation to the object of the

  scheme or fraudulent conduct.98 In fact, the actual offer or sale need not be accomplished or

  accompanied by the use of telephone or internet or the mail so long as the defendant is still

  engaged in actions that are part of a fraudulent scheme.99

                 Count Two charges Mr. Boustani with conspiring to commit securities fraud, so

  the Government must show that Mr. Boustani was one of the conspirators that agreed to engage

  in each of the elements I have described for you.100 If upon consideration of all the evidence,

  you’re satisfied that the Government has proven beyond a reasonable doubt that the minds of at

  least two of the alleged conspirators met and they agreed to work together to engage in each of

  the elements I have just discussed, then the first element of Count Two, conspiracy to commit

  securities fraud has been met. If, however, you find that the Government has not proven beyond



  94
         Id.
  95
         Id.
  96
         Id.
  97
         Id.
  98
         Id.
  99
         Id.
  100
         Ex. 1, Petrossi Jury Charge Excerpt at 1136:3-8.


                                                  - 39 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 40 of 59 PageID #: 7045



  a reasonable doubt that the securities fraud conspiracy charged in Count Two existed, then you

  must find Mr. Boustani not guilty of Count Two.

        B. Second Element of Conspiracy to Commit Securities Fraud: Mens Rea

                 If you conclude that the Government has proven beyond a reasonable doubt that

  the securities fraud conspiracy charged in Count Two existed, you must then consider the second

  element of a securities fraud conspiracy offense, which asks whether Mr. Boustani joined that

  conspiracy and did so with criminal intent. In order to prove this second element of conspiracy,

  the Government must prove beyond a reasonable doubt that when Mr. Boustani joined the

  conspiracy, he did so knowingly, willfully, and with intent to deceive the Investment Funds and

  for the purpose of inducing them to buy LPNs and to vote in favor of the 2016 Eurobond

  Exchange.101

                 The term ‘knowingly’ means that you must be satisfied beyond a reasonable

  doubt that in joining the conspiracy—if you find that Mr. Boustani did join the conspiracy--that

  Mr. Boustani knew that he was participating in a conspiracy to deceive the Investment Funds and

  for the purpose of inducing them to buy LPNs and to vote in favor of the 2016 Eurobond




  101
          Ingram, 360 U.S. at 678 (“Conspiracy to commit a particular substantive offense cannot
 exist without at least the degree of criminal intent necessary for the substantive offense itself.”);
 L. Sand, Inst. 57-20 at 57-60 (securities fraud requires the Government to establish “beyond a
 reasonable doubt… that the defendant acted willfully, knowingly and with the intent to
 defraud.”); Litvak II at 50 (“The third element of the crime of securities fraud…is that [the
 defendant] participated in the scheme to defraud knowingly, willfully, and with intent to
 defraud…To act with “intent to defraud” here means to act willfully and with the specific intent
 to deceive. An act is intentional only if it is deliberate and purposeful. That is, to be intentional
 Mr. Litvak’s acts must have been the product of his conscious objective, rather than the product
 of mistake of accident. The misrepresentation…must have had the purpose of inducing the victim
 of the fraud to undertake some action.”)


                                                 - 40 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 41 of 59 PageID #: 7046



  Exchange.102 As a general rule, the law holds individuals accountable only for conduct in which

  they intentionally engage. 103 An act is done “knowingly” if it is done deliberately and

  purposefully; that is, you must be satisfied that Mr. Boustani’s alleged participation in a

  conspiracy to deceive the Investment Funds was the product of his conscious decision.104

                 As I instructed you previously, to act “willfully” means to act with knowledge

  that one’s conduct is unlawful under U.S. law and with the intent to do something U.S. law

  forbids, that is to say, with the bad purpose to disobey or disregard U.S. law.105 In order to know

  of an illegal purpose, a defendant need not have known that he was breaking any particular U.S.

  law.106 But the Government must demonstrate that the defendant was aware of the generally

  unlawful nature of his actions.107 That is to say, the Government must demonstrate that the

  defendant understood his actions to, in fact, be illegal under U.S. law.108 Put another way, the

  question you must ask yourselves in assessing whether Mr. Boustani acted willfully with respect

  to Count Two, is whether, if you find that Mr. Boustani entered into the agreement to commit

  102
          Adapted from Allen Jury Charge at 17 (“to act ‘knowingly’…includes, among other
  things, a requirement that the defendant have knowledge that he was engaged in a fraudulent
  scheme.”).
  103
         Ex. 1, Petrossi Jury Charge Excerpt at 1118:18-20.
  104
         Napout Jury Charge at 18.
  105
         Gatto Jury Charge at 1843:25-1844:7; Blaszczak Jury Charge at 3959:6-8, 3970:2-4; L.
  Sand, Inst. 44-5 at 44-27.
  106
         Blaszczak Jury Charge at 3988:7-11.
  107
         Id.
  108
          United States v. Golitshcek, 808 F.2d 195, 202 (2d Cir. 1986) (noting, in context of wire
  fraud prosecution brought against an Austrian citizen “for actions taken in his own country” that
  even “the Government does not dispute that it was obligated to prove that [the defendant] knew
  that [his conduct] was contrary to requirements of United States law,” and explaining that it was
  reversible error for the district judge to have “[told] the jury that the requisite knowledge could
  be found simply because everyone is presumed to know the law.”)

                                                  - 41 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 42 of 59 PageID #: 7047



  securities fraud against the Investment Funds that purchased the LPNs and exchanged the LPNs

  in the 2016 Exchange, the Government proved that Mr. Boustani knew that the agreement he had

  entered into was against the law of the United States. If yes, you may find that Mr. Boustani

  acted willfully with respect to Count Two. If no, you must find Mr. Boustani not guilty on

  Count Two.

                 In addition to proving that Mr. Boustani joined the conspiracy knowingly and

  willfully, the Government must also prove that Mr. Boustani joined the securities fraud

  conspiracy with the intent of deceiving the Investment Funds into purchasing the LPNs and

  voting in favor of the 2016 Eurobond Exchange.109 If you find that Mr. Boustani did not possess

  such an intent, you must find Mr. Boustani not guilty of Count Two. In addition, good faith is a

  complete defense. I instructed you regarding good faith when I gave you my instructions

  concerning wire fraud. You should apply that law here. If you find that Mr. Boustani was acting

  in good faith, you must find him not guilty of Count Two.

                 To conclude on this second element of securities fraud conspiracy, if you find that

  Mr. Boustani was not a knowing and willful participant in the securities fraud conspiracy against

  the Investment Funds or that he lacked the specific intent to deceive the Investment Funds into

  purchasing LPNs and exchanging the LPNs in the 2016 Eurobond Exchange, you should find

  Mr. Boustani not guilty. On the other hand, if you find that the Government has established

  beyond a reasonable doubt not only the first element, namely, the existence of the securities


  109
          Litvak II at 50 (“Litvak II”) (“The third element of the crime of securities fraud…is that
 [the defendant] participated in the scheme to defraud knowingly, willfully, and with intent to
 defraud…To act with “intent to defraud” here means to act willfully and with the specific intent
 to deceive. An act is intentional only if it is deliberate and purposeful. That is, to be intentional
 Mr. Litvak’s acts must have been the product of his conscious objective, rather than the product
 of mistake of accident. The misrepresentation…must have had the purpose of inducing the victim
 of the fraud to undertake some action.”)


                                                 - 42 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 43 of 59 PageID #: 7048



  fraud conspiracy, but also the second element, mens rea, then you may consider whether the

  Government has established the third element, which I will instruct you about now.

        C. Third Element of Conspiracy to Commit Securities Fraud: Commission of an Overt
           Act in Furtherance of the Conspiracy’s Objectives.

                  In order to prove the third element of Count Two, the Government must prove

  beyond a reasonable doubt that one of the conspirators knowingly and willfully committed an

  overt act in furtherance of the conspiracy in the Eastern District of New York.110 An “overt act”

  is any action intended to help achieve the object of the agreed upon conspiracy.111 An overt act

  need not itself be a criminal act, but it must contribute to furthering the conspiracy.112

                  The indictment alleges the following overt acts:

  [Insert List Prior to Charge.]

                   The Government does not need to prove that every one of the actions that I just

  read to you occurred or that any of the actions were committed at precisely the time alleged, nor

  do you all have to agree on the same overt act.113 It’s sufficient if each one of you is convinced

  beyond a reasonable doubt that at least one overt act occurred, and that it occurred at about the

  time and place stated.114 In other words, in order to prove the securities fraud conspiracy

  charged in the Count Two, there has to be something more than just an agreement to engage in

  securities fraud against the Investment Funds, and some overt step or action must have been

  taken by the defendant, or one of the conspirators, in furtherance of the conspiracy to commit

  110
           Adapted from L. Sand et al. Modern Fed. Jury Inst. – Crim., Inst. 19.
  111
           Id.
  112
           Id.
  113
           Adapted from Ex. 1, Petrossi Charge Excerpt at 1125:14-1127:25.
  114
           Id.


                                                  - 43 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 44 of 59 PageID #: 7049



  securities fraud against the Investment Funds that purchased the LPNs and exchanged the LPNs

  in the 2016 Eurobond Exchange.

                  Thus, although it is not necessary for the Government to prove that every

  conspirator committed or participated in the overt act, the Government does need to prove,

  beyond a reasonable doubt, that at least one person, who was a conspirator in the securities fraud

  conspiracy against the Investment Funds, committed one of the overt acts and did so in order to

  further the objectives of the securities fraud conspiracy against the Investment Funds.115 In

  addition, if you have determined an act that meets all of those requirements took place, you must

  then determine whether that overt act took place in the Eastern District of New York, which

  includes the Counties of Kings, Queens, Richmond, Nassau and Suffolk.116

                  If you determine that the Government failed to prove, beyond a reasonable doubt,

  that one of the overt acts I described for you was committed, by either by the defendant or by a

  conspirator who had joined the securities fraud conspiracy knowingly and willfully and with

  specific intent to deceive the Investment Funds, for the purpose of advancing the objectives of

  the securities fraud conspiracy against the Investment Funds and while in the Eastern District of

  New York, then you must find Mr. Boustani not guilty of Count Two.

        D. Venue for Conspiracy to Commit Securities Fraud.117

                  I have explained to you the elements the Government must prove beyond a

  reasonable doubt as to Count Two. In addition to these elements of the office, you must consider

  115
           Id.
  116
           L. Sand, at Instruction 19-7, at 19-51.
  117
         Adapted from Gasperini Jury Charge at 62-63; Shkreli Jury Charge at 59-61; Lange Jury
  Charge at 43-44; Cioffi Jury Charge at 44-46; Nadeem Jury Charge at 2528-29; United States v.
  Saavedra, 223 F.3d 85, 93 (2d Cir. 2000) (holding “substantial contacts” required between
  defendant’s conduct and venue of prosecution).


                                                     - 44 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 45 of 59 PageID #: 7050



  whether any act in furtherance of the securities fraud conspiracy alleged in Count Two occurred

  within the Eastern District of New York.

                 As I explained to you earlier, the Eastern District of New York includes the

  boroughs of Brooklyn, Queens, and Staten Island, as well as Nassau and Suffolk Counties on

  Long Island. The Eastern District of New York does not include the borough of Manhattan or

  any location outside of the Eastern District of New York.

                 The Government need not prove that the crimes themselves were committed in

  the Eastern District or that the defendant himself was physically present here. The Government

  may prove venue by establishing that an overt act in furtherance of the securities fraud

  conspiracy occurred within the Eastern District. An overt act is any step, action, or conduct

  taken to achieve, accomplish, or further the goals of the conspiracy that is undertaken knowingly

  and willfully by either the Defendant or one of his alleged co-conspirators. If you find that the

  Government has failed to prove that an overt act in furtherance of the securities fraud conspiracy

  occurred within the Eastern District, then you must acquit on Count Two.

                 In addition, the Government may only prosecute the Defendant in the Eastern

  District if his conduct in connection with the alleged securities fraud conspiracy formed

  substantial contacts with the Eastern District. If you determine that the Defendant’s conduct did

  not form substantial contacts with the Eastern District, you must acquit on Count Two.

                 Unlike the other elements of this offense, the Government must prove that venue

  is proper in the Eastern District of New York by a preponderance of the evidence. A

  preponderance of the evidence means the greater weight of evidence, both direct and

  circumstantial. This means that you should consider the quality and persuasiveness of the

  Government’s evidence, not the quantity of its evidence. Again, I caution you that the



                                                 - 45 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 46 of 59 PageID #: 7051



  preponderance of the evidence standard applies only to venue. The Government must prove

  every other element of Count Two beyond a reasonable doubt.

                                       INSTRUCTION NO. 4

                                       Multiple Conspiracies118

         In this case, Mr. Boustani contends that the Government’s proof fails to show the

  existence of the single overall conspiracy charged in Count One and the single overall conspiracy

  charged in Count Two. Whether there existed a single unlawful agreement, or many such

  agreements, or indeed, no agreement at all, is a question of fact for you, the jury, to determine in

  accordance with the instructions I am about to give you.

         When two or more people join together to further one common unlawful design or

  purpose, a single conspiracy exists. By way of contrast, multiple conspiracies exist when there

  are separate unlawful agreements to achieve distinct purposes. Proof of several separate and

  independent conspiracies is not proof of the single, overall conspiracy charged in the indictment,

  unless one of the conspiracies proved happens to be the single conspiracy described in the

  indictment.

         In order to prove a single conspiracy, the prosecution must show that each alleged

  member agreed to participate in what he knew to be a collective venture directed towards a

  common goal.119 If you find that the single conspiracy charged in Count One or charged in

  Count Two did not exist, you cannot find any defendant guilty of the single conspiracy charged

  in that Count. This is so even if you find that some conspiracy other than the one charged in this

  118
         Adapted from L. Sand et al. Modern Fed. Jury Inst. – Crim., Inst. 19-5.
  119
         United States v. McDermott, 245 F.3d 133, 137 (2d Cir. 2001) (defendant insider tipper
  could not have rationally been member of conspiracy with tippee who, unbeknownst to
  defendant, was simultaneously passing along defendant’s insider information to another tippee,
  whose identity and existence was unknown to defendant).


                                                  - 46 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 47 of 59 PageID #: 7052



  indictment existed, even though the purposes of both conspiracies may have been the same and

  even though there may have been some overlap in membership. Similarly, if you find that a

  particular defendant was a member of another conspiracy, and not the one charged in the Count

  you are considering, then you must acquit the defendant of that conspiracy charge.

         Therefore, what you must do is determine whether the conspiracies charged in Counts

  One and Two existed. If it did, you then must determine the nature of the conspiracy and who

  were its members.




                                                - 47 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 48 of 59 PageID #: 7053



                                        INSTRUCTION NO. 5

                       Count Four: Conspiracy to Commit Money Laundering

                 As I have described for you, Count Four alleges that from January 2013 through

  December 2018, Mr. Boustani is alleged to have conspired to engage in a money laundering

  conspiracy. To prove this allegation, the Government must prove, beyond a reasonable doubt:

                 First, that the alleged money laundering conspiracy existed;

                 Second, that Mr. Boustani joined that money laundering conspiracy knowingly,

  and intentionally and with the intent of either promoting wire fraud or securities fraud, or

  alternatively, with the intent of concealing the proceeds of wire fraud or securities fraud.

                 I will instruct you as to each of these elements.

        A. First Element of Conspiracy to Commit Money Laundering: Existence of the
           Conspiracy.

                 I have already given you general instructions concerning conspiracy when

  instructing you regarding Count One. Those instructions may also guide you here.

                 In order to prove the existence of the alleged money laundering conspiracy, the

  Government must prove, beyond a reasonable doubt, that the conspirators, including Mr.

  Boustani--if you find that he is a conspirator--agreed to commit money laundering. The

  Government has alleged that the conspirators agreed to commit money laundering via two

  different methods:

                 First, by transporting, transferring, or transmitting money from the United States

  or into the United States, in order to promote a wire fraud or a securities fraud.120



  120
          While the Indictment alleges that a violation of Mozambican bribery law is also one of
  the crimes Mr. Boustani conspired to promote through money laundering, the Government has
  not met its burden of demonstrating what Mozambican bribery law provides and thus, the jury
  should not be instructed on that offense. Likewise, as described more fully in our objections to

                                                  - 48 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 49 of 59 PageID #: 7054



                 Second, by transporting, transferring, or transmitting the proceeds of wire fraud

  violations and securities fraud violations from the United States or into the United States in order

  to conceal or disguise the proceeds’ nature, location, source, ownership, or control.

                 If you find that the conspirators agreed to commit money laundering through only

  one of these methods, you may find that the money laundering conspiracy existed and that this

  first element is satisfied. If you find that the conspirators did not agree to commit money

  laundering or did not agree to commit money laundering through these two methods, you must

  find Mr. Boustani not guilty on Count Four.

                 1. Method One: Transfer of Money to Promote Wire Fraud Scheme,
                    Securities Fraud Scheme, or Violation of Mozambican Bribery Law.

                 In order to prove a conspiracy to transport, transfer, or transmit money from the

  United States or into the United States in order to promote a wire fraud or a securities fraud,

  which is the first method I discussed, the government must prove, beyond a reasonable doubt,

  that the conspirators agreed to commit all elements of that type of money laundering. I will

  describe those elements for you now.

                 a. First Element.

                 The first element that the Government must prove beyond a reasonable doubt is

  that a monetary instrument or funds was transported or transferred or transmitted from a place in

  the United States to or through a place outside the United States or to a place in the United States

  from or through a place outside the United States.121 The term “monetary instrument” means


  the Government’s Requests to Charge, the Court should not instruct the jury that an FCPA
  violation was one of the crimes that Mr. Boustani is alleged to have conspired to promote
  through money laundering, as the FCPA violation described in the Indictment fails as a matter of
  law.
  121
         Adapted from L. Sand, Instruction 50A-12.


                                                 - 49 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 50 of 59 PageID #: 7055



  coins or currency of the United States or any other country, personal checks, travelers’ checks,

  cashier’s checks, bank checks, money orders or investment securities or negotiable instruments

  in bearer form or otherwise in such a form that title thereto passes on delivery.

                 If you find that the Government failed to prove, beyond a reasonable doubt that

  the conspirators agreed that a monetary instrument or funds would be transported or transferred

  or transmitted from a place in the United States to or through a place outside the United States or

  to a place in the United States from or through a place outside the United States, you must find

  Mr. Boustani not guilty. If you find that the Government did so prove, you must then consider

  the second element.

                 b. Second Element.

                 The second element that the Government must prove beyond a reasonable doubt

  is that the conspirators agreed that the monetary instrument or funds would be transmitted from a

  place in the United States to or through a place outside the United States or to a place in the

  United States from or through a place outside the United States for the purpose of promoting

  wire fraud or securities fraud.122 I have already instructed you regarding the elements of wire

  fraud and securities fraud. The Government must prove, beyond a reasonable doubt, that the

  purpose behind the transfer of the money was to promote wire fraud or securities fraud, not just

  that the transfer had the effect of promoting wire fraud or securities fraud.123 In other words, if


  122
         Id.
  123
          United States v. Trejo, 610 F.3d 308, 314–15 (5th Cir. 2010) (emphasis in original) ([t]he
  ‘specific intent to promote requirement’ has been called the ‘gravamen’ of
  a § 1956(a)(1)(A)(i) violation. To prove it, the government must satisfy a stringent mens
  rea requirement. Essentially, the government must show the transaction at issue was conducted
  with the intent to promote the carrying on of a specified unlawful activity. It is not enough to
  show that a money launderer’s actions resulted in promoting the carrying on of specified
  unlawful activity. Nor may the government rest on proof that the defendant engaged in
  ‘knowing promotion’ of the unlawful activity. Instead, there must be evidence

                                                  - 50 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 51 of 59 PageID #: 7056



  you find that the funds were transferred for a reason other than to promote wire fraud or

  securities fraud, you must find Mr. Boustani not guilty on Count Four. In considering whether

  the purpose of the transfer was to promote wire fraud or securities fraud, I caution you that it is

  insufficient to find that the purpose was to promote only a wire fraud conspiracy or a securities

  fraud conspiracy. If you determine that the Government proved only that the funds were

  transferred in order to promote a criminal conspiracy, you must find Mr. Boustani not guilty.

                 2. Method Two: Transfer of Money to Conceal Proceeds of Wire Fraud or
                    Securities Fraud.

                 In order to prove that the conspirators knew that certain money was the proceeds

  of wire fraud or securities fraud and agreed to transport, transfer, or transmit that money from the

  United States or into the United States in order to conceal or disguise its nature, location, source,

  ownership, or control, which is the second method I discussed, the Government must prove,

  beyond a reasonable doubt, that the conspirators agreed to commit all elements of that type of

  money laundering. I will describe those elements for you now.

                 a. First Element.124


                 The first element that the government must prove beyond a reasonable doubt is

  that the conspirators agreed that a monetary instrument or funds would be transported or



  of intentional promotion. In other words, the evidence must show that the defendant’s conduct
  not only promoted a specified unlawful activity but that he engaged in it “with the intent to
  further the progress of that activity.”) (citations omitted); see also United States v. Faulkenberry,
  614 F.3d 573, 586 (6th Cir. 2010) (holding, in the context of concealment money laundering, that
  “the government must prove more than that the transaction is structured to conceal; it must show
  that the concealment is one of the purposes that drove [the defendant] to engage in the
  transaction in the first place.”); United States v. Garcia, 587 F.3d 509, 517 (2d Cir. 2009)
  (explaining, in the context of concealment money laundering, that the “purpose—not merely the
  effect—of the transportation [must] be to conceal or disguise a listed attribute.”)
  124
         Adapted from L. Sand at Instruction 50A-13.


                                                  - 51 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 52 of 59 PageID #: 7057



  transferred or transmitted from a place in the United States to or through a place outside the

  United States or to a place in the United States from or through a place outside the United States.

  If you find that the Government failed to prove, beyond a reasonable doubt, that the conspirators

  agreed that a monetary instrument or funds would be transported or transferred or transmitted

  from a place in the United States to or through a place outside the United States or to a place in

  the United States from or through a place outside the United States, you must find Mr. Boustani

  not guilty. If you find that the Government did so prove, you must then consider the second

  element.

                 b. Second Element.125

                 The second element that the Government must prove beyond a reasonable doubt

  is that the funds transmitted from a place in the United States to or through a place outside the

  United States or to a place in the United States from or through a place outside the United States

  were the proceeds of wire fraud or securities fraud and that the conspirators knew that to be the

  case. The term “proceeds” means any property derived from or obtained or retained, directly or

  indirectly, through some form of unlawful activity, including the gross receipts of such activity.

  Proceeds can be any kind of property, not just money. However, in order to be considered

  proceeds of specified unlawful activity, the property has to represent the profits of the underlying

  crime, not just its gross revenue. In other words, proceeds means net proceeds derived from a

  crime and not simply all the money that may have been received during the course of a

  commission of a crime. If a person uses the money derived from a crime to defray the expenses

  of the same crime, you cannot find that person was using proceeds to do so. Until a person pays

  the expenses of his or her crime, there are no profits.

  125
         Adapted from Gasperini Jury Charge at 49-51; Adapted from L. Sand at Instruction 50A-
  18.


                                                  - 52 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 53 of 59 PageID #: 7058



                 The Government has the burden of proving beyond a reasonable doubt that the

  funds involved in each of the financial transactions alleged in the indictment constituted the

  “proceeds” of wire fraud or securities fraud, as opposed to being funds derived from some other

  source. If you find that the Government failed to prove, beyond a reasonable doubt, that the

  funds transferred were proceeds of wire fraud or securities fraud, you must find Mr. Boustani not

  guilty. If you find that the Government did prove, beyond a reasonable doubt, that the funds

  transferred were the proceeds of wire fraud or securities fraud, you must then consider whether

  the conspirator knew the funds were proceeds from criminal activity.

                 The Government does not have to prove that the conspirators knew that the funds

  involved in the transaction represented the proceeds of wire fraud or securities fraud specifically,

  but the Government does need to prove that the conspirators knew the monies represented the

  proceeds of illegal activity. If you find that the Government failed to prove, beyond a reasonable

  doubt that conspirators knew the monies transferred were proceeds of criminal activity, you must

  find Mr. Boustani not guilty. If you find that the Government did so demonstrate, you must then

  consider the third element.

                 c. Third Element.

                 The third element that the Government must prove beyond a reasonable doubt is

  that the conspirators agreed that the funds would be transferred from a place in the United States

  to or through a place outside the United States or to a place in the United States from or through

  a place outside the United States, for the purpose of concealing or disguising the nature, location,

  source, ownership, or control of the funds. The transaction must have been designed to conceal

  or disguise these facts. If the transaction simply had the effect of concealing or disguising these

  facts, but such concealment was not the purpose of the transaction, you must find Mr. Boustani



                                                 - 53 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 54 of 59 PageID #: 7059



  not guilty.126 However, if you find that the transaction was designed to conceal or disguise the

  nature, location, source, ownership, or control of the funds, you must then consider whether the

  conspirators knew that was the case.127 If you find they did not know, you must find Mr.

  Boustani not guilty.128

                  If you find that the conspirators agreed to commit all of the elements of one, or

  both, of these methods of money laundering, you may find that the Government satisfied the first

  element Count Four and has proven the existence of the money laundering conspiracy charged in

  Count Four. You must then consider the second element of a money laundering conspiracy,

  which is mens rea.

        B. Second Element of Conspiracy to Commit Money Laundering: Mens Rea

                  If you conclude that the Government has proved beyond a reasonable doubt that

  the money laundering conspiracy charged in Count Four existed, you must then consider the

  second element of Count Four, which asks whether Mr. Boustani joined that conspiracy and did

  so with criminal intent. In order to prove this second element, the Government must prove

  beyond a reasonable doubt that when Mr. Boustani joined the money laundering conspiracy, if

  you find that he did so, he did so knowingly and intentionally.




  126
          United States v. Faulkenberry, 614 F.3d 573, 586 (6th Cir. 2010) (holding, in the context
  of concealment money laundering, that “the government must prove more than that the
  transaction is structured to conceal; it must show that the concealment is one of the purposes that
  drove [the defendant] to engage in the transaction in the first place.”); United States v. Garcia,
  587 F.3d 509, 517 (2d Cir. 2009) (explaining, in the context of concealment money laundering,
  that the “purpose—not merely the effect—of the transportation [must] be to conceal or disguise a
  listed attribute.”)
  127
           Adapted from Gasperini Jury Charge at 49-51.
  128
           Adapted from Gasperini Jury Charge at 49-51.


                                                  - 54 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 55 of 59 PageID #: 7060



                 I have previously defined “knowingly” for you and you should apply that

  definition here. The term intentionally means to act willfully, not by mistake or accident, and

  with deliberate purpose.129

                 Thus, if you found that the objective of the money laundering conspiracy was to

  transfer money from the United States or into the United States in order to promote a wire fraud

  or a securities fraud, which I have previously described as the “first method” of money

  laundering, the Government must prove that Mr. Boustani joined the money laundering

  conspiracy in order to promote wire fraud or securities fraud. If you find that Mr. Boustani did

  not join the money laundering conspiracy in order to promote wire fraud or securities fraud, you

  must find Mr. Boustani not guilty. I caution you, it is insufficient for you to find that Mr.

  Boustani’s intent was to promote a wire fraud conspiracy or a securities fraud conspiracy. If you

  determine that the Government proved only that Mr. Boustani joined the conspiracy in order to

  promote a criminal conspiracy, you must find Mr. Boustani not guilty of Count Four.

                 If you found that the objective of the money laundering conspiracy was to transfer

  the proceeds of wire fraud or securities fraud from the United States or into the United States for

  the purpose of concealing or disguising the nature, location, source, ownership, or control of

  those funds, which I have described as the “second method” of money laundering, the

  Government must prove that Mr. Boustani joined the money laundering conspiracy in order to

  conceal or disguise the true nature of the funds. If you find that the Government failed to prove

  beyond a reasonable doubt that Mr. Boustani joined the money laundering conspiracy for the

  purpose of concealing the proceeds of criminal activity through transfers to or from the United

  States, you must find Mr. Boustani not guilty of Count Four.


  129
         Adapted from L. Sand at Instruction 50A-14.


                                                  - 55 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 56 of 59 PageID #: 7061



                 To conclude on this second element of money laundering conspiracy, if you find

  that Mr. Boustani was not a knowing and intentional participant in the money laundering

  conspiracy, you should find Mr. Boustani not guilty. On the other hand, if you find that the

  Government has established beyond a reasonable doubt not only the first element, namely, the

  existence of the money laundering conspiracy, but also the second element, mens rea, then you

  may consider whether the Government has established the third element, which I will instruct

  you about now.

        C. Third Element of Conspiracy to Commit Money Laundering: Conduct in the
           United States.130

                 The third element that the Government must prove beyond a reasonable doubt is

  that Mr. Boustani initiated, concluded, or participated in initiation or concluding a transaction in

  the United States. In other words, if you find that the Government failed to prove that Mr.

  Boustani himself sent or received funds in the United States, you must find Mr. Boustani not

  guilty of Count Four. If you find that the Government did prove that Mr. Boustani initiated,

  concluded, or participated in initiation or concluding a transaction in the United States, you may

  then consider the next element, which concerns Mr. Boustani’s aim in joining the money

  laundering conspiracy.


  130
          Adapted from 18 U.S.C. §§ 1956(a)(2), 1956(f); United States v. Al Kassar, 660 F.3d
  108, 119 (2d Cir. 2011) (“In order to apply extraterritorially a federal criminal statute to a
  defendant consistently with due process, there must be a sufficient nexus between the defendant
  and the United States, so that such application would not be arbitrary or fundamentally unfair.
  For non-citizens acting entirely abroad, a jurisdictional nexus exists when the aim of that activity
  is to cause harm inside the United States or to U.S. citizens or interests.”) (internal quotation
  marks and citations omitted); Gasperini Jury Charge at 53-54; United States v. Hawit, No. 1:15-
  CR-00252, 2017 WL 663542 at *8, n.12 (E.D.N.Y. Feb. 17, 2017) (“[W]here, as here, the
  government seeks to charge a Section 1956(a)(2) money laundering offense against a foreign
  defendant, the application of the statute is extraterritorial and the charging instrument must
  include allegations that meet all of the elements of the charged offense under the section
  [allegedly violated], as well as subsection (f).”).


                                                  - 56 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 57 of 59 PageID #: 7062



                 If you find that Mr. Boustani’s aim in connection with the money laundering

  conspiracy was not to cause harm inside the United States or to U.S. citizens or interests, then he

  may not be convicted of Count Four. This is so even if you find that the other elements of Count

  Four are satisfied.

        D. Venue for Conspiracy to Commit Money Laundering.131

                 I have explained to you the elements the Government must prove beyond a

  reasonable doubt as to Count Four. In addition to these elements of the offense, you must

  consider whether the Government has proven that venue is appropriate in the Eastern District of

  New York. As I explained previously, the Eastern District of New York includes the boroughs

  of Brooklyn, Queens, and Staten Island, as well as Nassau and Suffolk Counties on Long Island.

  The Eastern District of New York does not include the borough of Manhattan or any location

  outside of the Eastern District of New York.

                 A special venue instruction also applies for Count Four. The Government must

  prove venue for money laundering conspiracy in the Eastern District in one of three ways:

                 First, the Government may prove venue by establishing that the financial or

  monetary transactions you are considering with respect to Count Four were conducted in the

  Eastern District.

                 Second, the Government may prove venue by establishing both that a prosecution

  for one of the underlying specified unlawful activities could be brought in the Eastern District

  and that Mr. Boustani participated in transferring the proceeds of that specified unlawful activity

  to another district where the financial or monetary transaction was conducted.


  131
         Adapted from 18 U.S.C. § 1956(i); Lange Jury Charge at 43-44; Nadeem Jury Charge at
  2528-29; United States v. Saavedra, 223 F.3d 85, 93 (2d Cir. 2000) (holding “substantial
  contacts” required between defendant’s conduct and venue of prosecution).


                                                 - 57 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 58 of 59 PageID #: 7063



                  Third, the Government may prove venue by establishing that an overt act in

  furtherance of the money laundering conspiracy took place in the Eastern District. An overt act

  is any step, action, or conduct taken to achieve, accomplish, or further the goals of the conspiracy

  that is undertaken knowingly and willfully by either the Defendant or one of his alleged co-

  conspirators.

                  If you find that the Government has failed to prove venue in the Eastern District

  in one of these three ways, then you must acquit on Count Four. In addition, the Government

  may only prosecute the Defendant in the Eastern District if his conduct in connection with the

  alleged money laundering conspiracy formed substantial contacts with the Eastern District. If

  you determine that the Defendant’s conduct did not form substantial contacts with the Eastern

  District, you must acquit on Count Four.

                  Unlike the other elements of this offense, the Government must prove that venue

  is proper by a preponderance of the evidence. A preponderance of the evidence means the

  greater weight of evidence, both direct and circumstantial. This means that you should consider

  the quality and persuasiveness of the Government’s evidence, not the quantity of its evidence.

  Again, I caution you that the preponderance of the evidence standard applies only applies to

  venue. The Government must prove every other element of Count Four beyond a reasonable

  doubt.




                                                 - 58 -
Case 1:18-cr-00681-WFK-ST Document 216 Filed 09/25/19 Page 59 of 59 PageID #: 7064



                                           CONCLUSION

                 Mr. Boustani respectfully requests that the Court include the foregoing in its

  instructions to the jury. Mr. Boustani also requests the opportunity to submit further instructions

  or amend those submitted, as may become appropriate during the course of the trial.



  Dated:   New York, New York
           September 25, 2019


  WILLKIE FARR & GALLAGHER LLP

  By: /s/ Michael S. Schachter
  Michael S. Schachter
  Randall W. Jackson
  Casey E. Donnelly
  Philip F. DiSanto
  787 Seventh Avenue
  New York, New York 10019
  Phone: (212) 728-8000
  Email: mschachter@willkie.com

  Attorneys for Defendant Jean Boustani




                                                 - 59 -
